Exhibit 10.1

 

 

 

SALE SUPPLEMENT

dated as of July 1, 2013

between

OCWEN LOAN SERVICING, LLC, as Seller,

HLSS HOLDINGS, LLC, as Purchaser

and

HOME LOAN SERVICING SOLUTIONS, LTD., as Purchaser

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

ARTICLE 1

    DEFINITIONS; REFERENCE TO MASTER SERVICING RIGHTS PURCHASE AGREEMENT      1
  

1.1

 

Definitions

     1   

1.2

 

Reference to the Master Servicing Rights Purchase Agreement

     7   

ARTICLE 2

    PURCHASE AND SALE OF SERVICING RIGHTS AND RIGHTS TO MSRS; ASSUMED
LIABILITIES      7   

2.1

 

Assignment and Conveyance of Rights to MSRs

     7   

2.2

 

Automatic Assignment and Conveyance of Servicing Rights

     8   

2.3

 

MSR Purchase Price

     8   

2.4

 

Assumed Liabilities and Excluded Liabilities

     9   

2.5

 

Remittance of Excess Servicing Fees, Servicing Advance Receivables Fees and
Related Amounts

     10   

2.6

 

Payment of Estimated Purchase Price

     10   

ARTICLE 3

    PURCHASE AND SALE OF SERVICING ADVANCE RECEIVABLES      11   

3.1

 

Assignment and Conveyance of Servicing Advance Receivables

     11   

3.2

 

Servicing Advance Receivables Purchase Price

     11   

3.3

 

Servicing Advances

     12   

3.4

 

Reimbursement of Servicing Advances

     12   

ARTICLE 4

    REPRESENTATIONS AND WARRANTIES OF SELLER      12   

4.1

 

General Representations

     12   

4.2

 

Title to Transferred Assets

     12   

4.3

 

Right to receive Servicing Fees

     13   

4.4

 

Servicing Agreements and Underlying Documents

     13   

4.5

 

Mortgage Pool Information, Related Matters

     13   

4.6

 

Enforceability of Servicing Agreements

     13   

4.7

 

Compliance With Servicing Agreements

     14   

4.8

 

No Recourse

     14   

4.9

 

The Mortgage Loans

     15   

4.10

 

Servicing Advance Receivables

     16   

4.11

 

Servicing Agreement Consents and Other Third Party Approvals

     17   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page  

4.12

 

Servicing Advance Financing Agreements

     17   

4.13

 

Anti-Money Laundering Laws

     17   

4.14

 

Servicer Ratings

     17   

4.15

 

Eligible Servicer

     17   

4.16

 

HAMP

     18   

ARTICLE 5

   

CONDITIONS PRECEDENT

     18   

5.1

 

Conditions to the Purchase of the Rights to MSRs and the Advance SPEs

     18   

ARTICLE 6

   

SERVICING MATTERS

     18   

6.1

 

Seller as Servicer

     18   

6.2

 

Servicing

     19   

6.3

 

Collections from Obligors and Remittances

     19   

6.4

 

Servicing Practices

     19   

6.5

 

Servicing Reports

     20   

6.6

 

Escrow Accounts

     20   

6.7

 

Notices and Financial Information

     20   

6.8

 

Defaults under Deferred Servicing Agreements

     20   

6.9

 

Continuity of Business

     20   

6.10

 

Optional Termination or Clean Up Calls

     20   

6.11

 

Amendments to Deferred Servicing Agreements; Transfer of Servicing Rights

     21   

6.12

 

Assumption of Servicing Duties; Transfer of Rights to MSRs and Servicing Rights

     21   

6.13

 

Termination Event

     21   

6.14

 

Servicing Transfer

     21   

6.15

 

Incorporation of Provisions from Subservicing Agreement

     21   

ARTICLE 7

   

SELLER SERVICING FEES; COSTS AND EXPENSES

     22   

7.1

 

Seller Monthly Servicing Fee

     22   

7.2

 

Performance Fee

     22   

7.3

 

Costs and Expenses

     23   

7.4

 

Ancillary Income

     23   

7.5

 

Calculation and Payment

     23   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page  

7.6

 

No Offset

     23   

7.7

 

Servicing Fee Reset Date

     23   

ARTICLE 8

   

INDEMNIFICATION

     24   

8.1

 

Seller Indemnification of Purchasers

     24   

8.2

 

Purchasers Indemnification of Seller

     24   

8.3

 

Indemnification Procedures

     24   

8.4

 

Tax Treatment

     25   

8.5

 

Survival

     25   

8.6

 

Additional Indemnification

     26   

8.7

 

Specific Performance

     26   

ARTICLE 9

   

GRANT OF SECURITY INTEREST

     26   

9.1

 

Granting Clause

     26   

ARTICLE 10

   

MISCELLANEOUS PROVISIONS

     27   

10.1

 

Further Assurances

     27   

10.2

 

Compliance with Applicable Laws; Licenses

     27   

10.3

 

Merger, Consolidation, Etc.

     27   

10.4

 

Annual Officer’s Certificate

     28   

10.5

 

Accounting Treatment

     28   

10.6

 

Incorporation

     28   

Exhibit A

   

Form of Monthly Remittance Report

  

 

Schedule I    Servicing Agreements Schedule II    Underlying Documents
Schedule III    Retained Servicing Fee Percentage Schedule IV    Target Ratio
Schedule V    Valuation Percentage Schedule VI    Amortization Percentage

 

-iii-



--------------------------------------------------------------------------------

SALE SUPPLEMENT

This Sale Supplement, dated as of July 1, 2013 (this “Sale Supplement”), is
between Ocwen Loan Servicing, LLC, a Delaware limited liability company
(“Seller”), HLSS Holdings, LLC, a Delaware limited liability company
(“Holdings”) and Home Loan Servicing Solutions, Ltd. (“HLSS” and, together with
Holdings, the “Purchasers”):

WITNESSETH:

WHEREAS, Seller and Purchasers are parties to that certain Master Servicing
Rights Purchase Agreement, dated as of February 10, 2012 (as amended,
supplemented and modified from time to time), and that certain Master Servicing
Rights Purchase Agreement, dated as of October 1, 2012 (as amended, supplemented
and modified from time to time, the “Agreement”), in each case with respect to
the sale by Seller and the purchase by Purchasers of the Servicing Rights and
other assets; and

WHEREAS, Seller and Purchasers desire to enter into the transactions described
in the Agreement as supplemented by this Sale Supplement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual covenants
herein contained, the parties hereto hereby agree as follows:

ARTICLE 1

DEFINITIONS; REFERENCE TO MASTER SERVICING RIGHTS PURCHASE AGREEMENT

1.1 Definitions. (a) For purposes of this Sale Supplement, the following
capitalized terms shall have the respective meanings set forth or referenced
below:

“Additional Servicing Advance Receivable”: As defined in Section 3.1.

“Advance SPEs”: Each of HLSS Servicer Advance Facility Transferor, LLC and HLSS
Servicer Advance Facility Transferor II, LLC, Delaware limited liability
companies, and HLSS Servicer Advance Receivables Trust and HLSS Servicer Advance
Receivables Trust II, Delaware statutory trusts.

“Amortization Percentage”: For each calendar month following the Closing Date,
the percentage set forth on Schedule VI to this Sale Supplement for such
calendar month.

“Assumed Liabilities”: As defined in Section 2.4.

“Book Value” means, with respect to the Rights to MSRs related to any Deferred
Servicing Agreement, as of a specified date, an amount equal to the amortized
book value of such Rights to MSRs on HLSS’s financial statements as of such
date.

 

-1-



--------------------------------------------------------------------------------

“Closing Date”: July 1, 2013; provided that, with respect to Section 5.3 of the
Agreement, the Closing Date shall be the related Servicing Transfer Date.

“Closing Statement”: The statement delivered by Seller to Purchasers on the
Closing Statement Delivery Date setting forth the good faith calculation of the
Estimated Purchase Price.

“Closing Statement Delivery Date”: The Closing Date, unless otherwise agreed by
Seller and Purchasers.

“Consent Period”: For each Deferred Servicing Agreement and each related
Deferred Servicing Right, the period, if any, from and including the Closing
Date to and including the related Servicing Transfer Date.

“Cut-off Date”: June 30, 2013, or such other date as is agreed by Seller and
Purchasers.

“Deferred Mortgage Loan”: A mortgage loan subject to a Deferred Servicing
Agreement.

“Deferred Servicing Agreement”: As of any date of determination, each Servicing
Agreement that is not a Transferred Servicing Agreement on such date. For
avoidance of doubt, on the Closing Date each Servicing Agreement is a Deferred
Servicing Agreement.

“Deferred Servicing Right”: As of any date of determination, each Servicing
Right arising under a Servicing Agreement that is a Deferred Servicing Agreement
on such date.

“Excess Servicing Advances”: For any calendar month, the amount, if any, by
which the outstanding Servicer Advances with respect to the Servicing Agreements
as of the last day of such calendar month exceeds an amount equal to (a) the
Target Ratio for such calendar month multiplied by (b) the unpaid principal
balance of the Mortgage Loans subject to the Servicing Agreements as of the last
day of such calendar month.

“Excess Servicing Fees”: For any calendar month, an amount equal to the product
of (i) 9.0 annualized basis points and (ii) the aggregate unpaid principal
balance of the Mortgage Loans underlying the Rights to MSRs as of the close of
business on the last Business Day of the prior calendar month.

“Excluded Liabilities”: As defined in Section 2.4(c).

“Fannie Mae”: As defined in the Subservicing Agreement.

“Indemnified Person”: A Purchaser Indemnified Party or a Seller Indemnified
Party, as the case may be.

“Indemnifying Person”: The Seller pursuant to Section 8.1 or the Purchasers
pursuant to Section 8.2, as the case may be.

“Initial Servicing Advance Receivable”: As defined in Section 3.1.

 

-2-



--------------------------------------------------------------------------------

“Investor”: With respect to any Securitization Transaction, any holder or other
beneficial owner of any securities issued by the related Trust.

“Liability”: As defined in Section 8.1.

“Monthly Remittance Report”: With respect to each Deferred Servicing Agreement,
a report substantially in the form attached as Exhibit A to this Sale Supplement
or in such other form as may be agreed to by Seller and Purchasers from time to
time.

“Monthly Servicing Fee”: For each calendar month, the Base Subservicing Fee (as
defined in the Subservicing Supplement) for such calendar month together with
the Seller Monthly Servicing Fee for such calendar month.

“Monthly Servicing Oversight Report”: A report with respect to all of the
Deferred Servicing Agreements and related Mortgage Loans in such form as may be
agreed to by Seller and Purchasers from time to time.

“MSR Purchase Price”: For each Servicing Agreement, an amount equal to the
product of (i) the Valuation Percentage for such Servicing Agreement and
(ii) the aggregate unpaid principal balance of the Mortgage Loans subject to
such Servicing Agreement as of the Closing Date.

“P&I Advance”: As defined in the Subservicing Agreement.

“Performance Fee”: As defined in Section 7.2.

“Purchaser Indemnified Party”: As defined in Section 8.2.

“Purchase Price”: The sum of (a) the aggregate MSR Purchase Price for all of the
Servicing Agreements and (b) the aggregate Servicing Advance Receivables
Purchase Price for any Initial Servicing Advance Receivables.

“Retained Servicing Fee”: For any calendar month, an amount equal to the sum of
(a) the product of the Retained Servicing Fee Percentage for such calendar month
and the average unpaid principal balance of all Mortgage Loans subject to the
Deferred Servicing Agreements and the Transferred Servicing Agreements during
such calendar month and (b) the Retained Servicing Fee Shortfall, if any, for
the immediately prior calendar month.

“Retained Servicing Fee Percentage”: For any calendar month, the percentage set
forth on Schedule III to this Sale Supplement.

“Retained Servicing Fee Shortfall”: For any calendar month, beginning in July
2013, an amount equal to the excess, if any, of (a) the Retained Servicing Fee
for such calendar month over (b) the excess, if any, of (x) the aggregate
Servicing Advance Receivables Fees actually received by Holdings with respect to
the Deferred Servicing Agreements and pursuant to the Transferred Servicing
Agreements during such calendar month (whether directly pursuant to such
Transferred Servicing Agreements or pursuant to this Sale Supplement) over
(y) the Monthly Servicing Fee for such calendar month.

 

-3-



--------------------------------------------------------------------------------

“Rights to MSRs”: For each Servicing Agreement, each of the following assets:

(a) all Servicing Fees payable to Seller as of or after the Closing Date under
such Servicing Agreement and the right to receive all Servicing Fees accruing
and payable as of or after the Closing Date under such Servicing Agreement;

(b) the right to receive any investment income earned on amounts on deposit in
any Custodial Account or Escrow Account related to such Servicing Agreements as
of or after the Closing Date;

(c) the right to purchase the Servicing Rights pursuant to Section 2.2 of this
Sale Supplement; and

(d) any proceeds of any of the foregoing.

“Sale Date”: For each Servicing Advance Receivable, the date on which such
Servicing Advance Receivable is transferred to Holdings pursuant to Section 3.1.

“Seller Indemnified Party”: As defined in Section 8.1.

“Seller Monthly Servicing Fee”: As defined in Section 7.1.

“Servicing Advance Financing Agreements”: Each of:

(i) that certain Third Amended and Restated Indenture, dated as of May 21, 2013,
among HLSS Servicer Advance Receivables Trust, as issuer, Deutsche Bank National
Trust Company, as indenture trustee, calculation agent, paying agent and
securities intermediary, Holdings, as administrator and servicer, Seller, as
servicer and as a subservicer, and Barclays Bank PLC, Wells Fargo Securities,
LLC and Credit Suisse AG, New York Branch, as administrative agents, and each
other “Transaction Document” as such term is defined therein, in each case as
the same may be amended from time to time; and

(ii) that certain Indenture, dated as of July 1, 2013, among HLSS Servicer
Advance Receivables Trust II, as issuer, Deutsche Bank National Trust Company,
as indenture trustee, calculation agent, paying agent and securities
intermediary, Holdings, as administrator and servicer, Seller, as servicer and
as a subservicer, and Barclays Bank PLC, as administrative agent, and each other
“Transaction Document” as such term is defined therein, in each case as the same
may be amended from time to time.

“Servicing Advance Payment Date”: (a) For any Initial Servicing Advance
Receivable, the Closing Date and (b) for any Additional Servicing Advance
Receivable, the Funding Date (as defined in the Servicing Advance Financing
Agreement) for such Additional Servicing Advance Receivable.

“Servicing Advance Receivable”: For each Servicer Advance, the right to receive
reimbursement for such Servicer Advance under the Servicing Agreement pursuant
to which such Servicer Advance was made.

“Servicing Advance Receivables Fees”: For any calendar month, an amount equal to
the excess of the aggregate amount of Servicing Fees paid to Seller for such
calendar month under each Servicing Agreement over the Excess Servicing Fees for
such calendar month.

 

-4-



--------------------------------------------------------------------------------

“Servicing Advance Receivable Purchase Price”: With respect to each Servicing
Advance Payment Date, for each Servicing Advance Receivable, the outstanding
amount that is reimbursable under the related Servicing Agreement with respect
to such Servicing Advance Receivable as of such Servicing Advance Payment Date.

“Servicing Agreement”: Each of the servicing agreements described on Schedule I
and each of the Underlying Documents described on Schedule II governing the
rights, duties and obligations of Seller as servicer under such agreements.

“Servicing Fee Reset Date”: The date which is six (6) years after the Closing
Date.

“Servicing Rights Assets”: As defined in Section 2.2.

“Servicing Transfer Date”: With respect to each Servicing Agreement, the date on
which all of the Third Party Consents related to such Servicing Agreement
necessary to transfer the related Servicing Rights to Purchasers are received or
such later date mutually agreed to by Seller and Purchasers.

“Special Damages”: As defined in Section 8.3(d).

“Subservicing Agreement”: That certain Master Subservicing Agreement, dated as
of October 1, 2012, between the Seller, as subservicer, and Holdings, as
servicer, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time.

“Subservicing Supplement”: That certain Subservicing Supplement, dated as of
July 1, 2013, between the Seller, as subservicer, and Holdings, as servicer, as
the same may be amended, amended and restated, supplemented or otherwise
modified from time to time.

“Summary Schedule”: As defined in Section 4.5(a).

“Target Ratio” for each calendar month shall mean the amount specified in
Schedule IV with respect to such month.

“Termination Event” means the occurrence of any one or more of the following
events (whatever the reason for the occurrence of such event and whether it
shall be voluntary or involuntary or be effected by operation of law or pursuant
to any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body):

(a) Seller fails to remit any payment required to be made under the terms of
this Sale Supplement (to the extent not resulting solely from Holdings failing
to purchase a Servicing Advance Receivable required to be purchased by Holdings
under this Sale Supplement), which continues unremedied for a period of one
(1) Business Day after the date on which written notice of such failure shall
have been given by Holdings to Seller;

(b) Seller fails to deliver any required information or report that is complete
in all material respects as required pursuant to this Sale Supplement in the
manner and time frame set forth herein, which failure continues unremedied for a
period of two (2) Business Days after the date on which written notice of such
failure shall have been given to Seller by Holdings;

 

-5-



--------------------------------------------------------------------------------

(c) Seller fails to observe or perform in any material respect any other
covenant or agreement of Seller set forth in the Agreement or this Sale
Supplement, which failure continues unremedied for a period of thirty (30) days
after the date on which written notice of such failure shall have been given to
Seller by Holdings; provided however, in the event that any such default is
incurable by its own terms, a Termination Event shall be deemed to occur
immediately hereunder without regard to the thirty (30) day cure period set
forth above;

(d) a material breach by Seller of any representation and warranty made by it in
the Agreement or this Sale Supplement, which breach continues unremedied for a
period of thirty (30) days after the date on which written notice of such
failure shall have been given to Seller by Holdings; provided, however, in the
event that any such default is incurable by its own terms, a Termination Event
shall be deemed to occur immediately hereunder without regard to the thirty
(30) day cure period set forth above;

(e) Seller fails to maintain residential primary servicer ratings for subprime
loans of at least “Average” by Standard & Poor’s Rating Services, a division of
Standards & Poor’s Financial Services LLC (or its successor in interest), “SQ3”
by Moody’s Investors Service, Inc. (or its successor in interest) and “RPS4+”
and “RSS4+” by Fitch Ratings (or its successor in interest);

(f) Seller ceases to be a Fannie Mae, Freddie Mac or FHA approved servicer;

(g) the occurrence of a Material Adverse Event;

(h) any of the conditions specified in the applicable “Servicer Default”,
“Servicer Event of Default,” “Event of Default,” “Servicing Default” or
“Servicer Event of Termination” or similar sections of any Deferred Servicing
Agreement or any related Underlying Document shall have occurred with respect to
Seller for any reason not caused by Purchasers (other than as a result of any
delinquency or loss trigger which was already triggered as of the Closing Date
with respect to such Deferred Servicing Agreement); provided that Seller shall
be entitled to any applicable cure period set forth in such Deferred Servicing
Agreement or Underlying Document;

(i) a decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator in
any insolvency, bankruptcy, readjustment of debt, marshaling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against Seller and such decree or order shall
have remained in force undischarged or unstayed for a period of thirty
(30) days;

(j) Seller shall consent to the appointment of a conservator or receiver or
liquidator in any insolvency, bankruptcy, readjustment of debt, marshaling of
assets and liabilities or similar proceedings of or relating to Seller or of or
relating to all or substantially all of its property; or

 

-6-



--------------------------------------------------------------------------------

(k) Seller shall admit in writing its inability to pay its debts generally as
they become due, file a petition to take advantage of any applicable insolvency
or reorganization statute, make an assignment for the benefit of its creditors
or voluntarily suspend payment of its obligations.

“Third-Party Claim”: As defined in Section 8.3(b).

“Transferred Assets”: The Rights to MSRs and the Transferred Servicing Rights.

“Transferred Receivables Assets”: As defined in Section 3.1.

“Transferred Servicing Agreement”: As of any date of determination, a Servicing
Agreement with respect to which the related Servicing Rights have been
transferred to Purchasers pursuant to Section 2.2 of this Sale Supplement or to
its designee in accordance with the terms of this Sale Supplement on or prior to
such date. For the avoidance of doubt, on the Closing Date no Servicing
Agreement is a Transferred Servicing Agreement.

“Transferred Servicing Rights”: As of any date of determination, any Servicing
Rights that have been transferred to HLSS pursuant to Section 2.2 of this Sale
Supplement on or prior to such date.

“UCC”: As defined in Section 3.1.

“Valuation Percentage”: For each Servicing Agreement, the valuation percentage
for such Servicing Agreement as set forth in Schedule V hereto.

(b) Any capitalized term used but not defined in this Sale Supplement shall have
the meaning assigned to such term in the Agreement.

1.2 Reference to the Master Servicing Rights Purchase Agreement. Each of Seller
and Purchasers agrees that (a) this Sale Supplement is a “Sale Supplement”
executed pursuant to Section 2.1 of the Agreement, (b) the terms of this Sale
Supplement are hereby incorporated into the Agreement with respect to the
Servicing Agreements and the related Mortgage Loans to the extent set forth
therein and herein, and (c) the terms of this Sale Supplement apply to the
Servicing Agreements specified herein and not to any other “Servicing Agreement”
as that term is used in the Agreement. In the event of any conflict between the
provisions of this Sale Supplement and the Agreement, the terms of this Sale
Supplement shall prevail.

ARTICLE 2

PURCHASE AND SALE OF SERVICING RIGHTS AND RIGHTS TO MSRS; ASSUMED LIABILITIES

2.1 Assignment and Conveyance of Rights to MSRs.

(a) As of the Closing Date, subject to the terms and conditions set forth in the
Agreement and this Sale Supplement, Seller does hereby sell, convey, assign and
transfer, in each case, without recourse except as provided herein, free and
clear of any Liens, (i) to HLSS

 

-7-



--------------------------------------------------------------------------------

all of its right, title and interest in and to all of the Excess Servicing Fees
for each of the Servicing Agreements, and (ii) to Holdings, any and all other
right, title and interest in and to all of the Rights to MSRs for each of the
Servicing Agreements.

(b) On and after the Closing Date, Holdings shall be obligated to maintain a
complete and accurate list of Servicing Agreements that are Deferred Servicing
Agreements and Transferred Servicing Agreements, as the same shall be amended
and modified from time to time in connection with Deferred Servicing Agreements
becoming Transferred Servicing Agreements as contemplated by the terms and
provisions of this Sale Supplement. The list of Deferred Servicing Agreements
and Transferred Servicing Agreements maintained by Purchasers under this
Section 2.1(b) shall be (x) available for inspection by Seller at any time
during normal business hours and (y) presumed to be accurate absent manifest
error on the part of Purchaser.

2.2 Automatic Assignment and Conveyance of Servicing Rights. As of the Servicing
Transfer Date with respect to each Servicing Agreement, Seller does hereby sell,
convey, assign and transfer to Holdings, without recourse except as provided
herein, free and clear of any Liens, without further action by any Person, all
of its right, title and interest in and to the following assets (the “Servicing
Rights Assets”):

(a) the Servicing Rights in respect of all of the Mortgage Loans and REO
Properties related to such Servicing Agreement, in each case together with all
related security, collections and payments thereon and proceeds of the
conversion, voluntary or involuntary of the foregoing, other than the Excess
Servicing Fees previously conveyed to HLSS pursuant to Section 2.1;

(b) all Ancillary Income and Prepayment Interest Excess received as of or after
the related Servicing Transfer Date under such Servicing Agreements and any
rights to exercise any optional termination or clean-up call provisions under
such Servicing Agreements;

(c) all Custodial Accounts and Escrow Accounts related to such Servicing
Agreement and amounts on deposit therein;

(d) all files and records in Seller’s possession or control, including the
related Database, relating to the Servicing Rights Assets specified in clauses
(a), (b) and (c);

(e) all causes of action, lawsuits, judgments, claims, refunds, choses in
action, rights of recovery, rights of set-off, rights of recoupment, demands and
any other rights or claims of any nature, whether arising by way of counterclaim
or otherwise, available to or being pursued by Seller to the extent related
exclusively to such Servicing Rights Assets and/or the Assumed Liabilities; and

(f) any proceeds of any of the foregoing.

2.3 MSR Purchase Price. Subject to the conditions set forth in this Sale
Supplement and the Agreement, as consideration for the purchase of the Rights to
MSRs and the Servicing Rights Assets, HLSS shall pay the portion of the MSR
Purchase Price attributable to the value of the Excess Servicing Fees for each
Servicing Agreement, and Holdings shall pay the portion of the MSR Purchase
Price attributable to the value of the remainder of the Rights to MSRs and the
Servicing Rights Assets, in each case for each Servicing Agreement, to Seller.

 

-8-



--------------------------------------------------------------------------------

2.4 Assumed Liabilities and Excluded Liabilities.

(a) Upon the terms and subject to the conditions set forth herein and in the
Agreement, Holdings shall assume, (i) prior to the Servicer Transfer Date for
each Servicing Agreement, and solely as between Holdings and Seller, all of the
duties, obligations and liabilities of Seller (other than the Excluded
Liabilities), as servicer but subject to such Servicing Agreements, and provided
that Seller will continue to act as the servicer as set forth herein and in no
event shall Holdings be a subservicer, subcontractor or servicer within the
meaning of a Servicing Agreement prior to the related Servicing Transfer Date
and (ii) as of or after the Servicing Transfer Date for each Servicing
Agreement, all of the duties, obligations, and liabilities of Seller (other than
the Excluded Liabilities) as servicer accrued and pertaining solely to the
period from and after such Servicing Transfer Date relating to the Servicing
Rights that are subject to such Servicing Agreement (the “Assumed Liabilities”).

(b) Holdings hereby agrees to act as servicer under each Servicing Agreement
following the related Servicing Transfer Date and assumes responsibility for the
due and punctual performance and observance of each covenant and condition to be
performed or observed by the servicer under the applicable Servicing Agreement,
including the obligation to service each Mortgage Loan in accordance with the
terms of the related Servicing Agreement and to pay any Excess Servicing Fees to
HLSS on and after such Servicing Transfer Date; provided, however, that the
parties hereto acknowledge and agree that neither Purchaser nor any successor
servicer assumes any liabilities of Seller, or any obligations of Seller
relating to any period of time prior to the applicable Servicing Transfer Date.
Seller hereby acknowledges that neither this Sale Supplement nor the Agreement
limits or otherwise releases it from its liabilities for its acts or omissions
as the servicer under the Servicing Agreements prior to the related Servicing
Transfer Date. Holdings hereby acknowledges that Seller shall have no further
obligation as servicer under any of the Servicing Agreements on and after the
related Servicing Transfer Date, except to the extent set forth in this Sale
Supplement, the Agreement, the Subservicing Agreement and the Subservicing
Supplement.

(c) Notwithstanding anything to the contrary contained herein, Purchasers do not
assume any duties, obligations or liabilities of any kind, whether known,
unknown, contingent or otherwise, (i) not relating to the Transferred Servicing
Rights or the Assumed Liabilities, (ii) attributable to any acts or omissions to
act taken or omitted to be taken by Seller (or any of its Affiliates, agents,
contractors or representatives, including, without limitation, any subservicer
of the Mortgage Loans) prior to the applicable Servicing Transfer Date,
(iii) attributable to any actions, causes of action, claims, suits or
proceedings or violations of law or regulation attributable to any acts or
omissions to act taken or omitted to be taken by Seller (or any of its
Affiliates, agents, contractors or representatives, including, without
limitation, any subservicer of the Mortgage Loans) prior to the applicable
Servicing Transfer Date or (iv) relating to any representation and warranty made
by Seller or any of its Affiliates with respect to the related Mortgage Loans or
the Transferred Assets (the “Excluded Liabilities”). Without limiting the
generality of the foregoing, it is not the intention that the assumption by
Purchasers of the Assumed Liabilities shall in any way enlarge the rights of any
third parties relating thereto. Nothing contained in the Agreement or this Sale
Supplement shall prevent any party hereto from contesting matters relating to
the Assumed Liabilities with any third party obligee.

 

-9-



--------------------------------------------------------------------------------

(d) From and after the related Servicing Transfer Date, except as otherwise
provided for in Section 8.3 of this Sale Supplement, (i) Holdings shall have
complete control over the payment, settlement or other disposition of the
Assumed Liabilities and the right to commence, control and conduct all
negotiations and proceedings with respect thereto, subject to the terms of the
related Servicing Agreements and (ii) Seller shall have complete control over
the payment, settlement or other disposition of the Excluded Liabilities and the
right to commence, control and conduct all negotiations and proceedings with
respect thereto. Except as otherwise provided in this Sale Supplement,
(i) Seller shall promptly notify Holdings of any claim made against Seller with
respect to the Assumed Liabilities or the Transferred Assets and shall not
voluntarily make any payment of, settle or offer to settle, or consent or
compromise or admit liability with respect to, any Assumed Liabilities or
Transferred Assets without the prior written consent of Holdings and
(ii) Holdings shall promptly notify Seller of any claim made against Purchasers
with respect to the Excluded Liabilities and shall not voluntarily make any
payment of, settle or offer to settle, or consent or compromise or admit
liability with respect to, any Excluded Liabilities without the prior written
consent of Seller.

2.5 Remittance of Excess Servicing Fees, Servicing Advance Receivables Fees and
Related Amounts.

(a) Seller shall, to the extent permitted under any Deferred Servicing Agreement
cause (i) any Excess Servicing Fees to be deposited directly into HLSS’s account
in accordance with HLSS’s written directions and (ii) any Servicing Advance
Receivables Fees, any investment income earned on any amounts or deposit in any
Custodial Accounts and Escrow Accounts that are payable to Seller on or after
the Closing Date under such Deferred Servicing Agreement, to be deposited
directly into Holdings’ account in accordance with Holdings’ written directions.
In any case, Seller shall within one (1) Business Day of the receipt thereof,
remit to the related Purchaser any such amounts and, to the extent Seller is
permitted to retain such amounts under the related Servicing Agreement, any
investment income earned on any amounts or deposit in any Custodial Accounts and
Escrow Accounts that are received by Seller under any Deferred Servicing
Agreement after the Closing Date. Any such amounts shall be remitted in
accordance with such Purchaser’s written directions.

(b) Seller shall exercise any rights under any Deferred Servicing Agreement to
direct the investment of amounts in any Custodial Account or Escrow Account in
accordance with Holdings’ directions and the terms of the related Deferred
Servicing Agreement, the related Mortgage Loan Documents and Applicable Law.

2.6 Payment of Estimated Purchase Price. Subject to the conditions set forth in
this Sale Supplement and the Agreement, HLSS and Holdings shall pay the
Estimated Purchase Price to Seller at the Closing. The Estimated Purchase Price
shall be reconciled to the final Purchase Price in accordance with Section 2.5
of the Agreement.

 

-10-



--------------------------------------------------------------------------------

ARTICLE 3

PURCHASE AND SALE OF SERVICING ADVANCE RECEIVABLES

3.1 Assignment and Conveyance of Servicing Advance Receivables. Commencing on
the Closing Date, and continuing until the close of business on the earlier of
the related Servicing Transfer Date or date of Seller’s termination as servicer
pursuant to such Servicing Agreement, subject to the terms and conditions set
forth in the Agreement and this Sale Supplement, Seller hereby sells, conveys,
assigns and transfers to Holdings, and Holdings acquires from Seller, without
recourse except as provided herein, free and clear of any Liens, all of Seller’s
right, title and interest, whether now owned or hereafter acquired, in, to and
under each Servicing Advance Receivable (i) in existence on the Closing Date
that arose under the Servicing Agreements and is owned by Seller as of the
Closing Date, if any (the “Initial Servicing Advance Receivables”), (ii) in
existence on any Business Day on or after the Closing Date that arises under any
Servicing Agreement prior to the earlier of the related Servicing Transfer Date
or date of Seller’s termination as servicer pursuant to such Servicing Agreement
(“Additional Servicing Advance Receivables”), and (iii) in the case of both
Initial Servicing Advance Receivables and Additional Servicing Advance
Receivables, all monies due or to become due and all amounts received or
receivable with respect thereto and all proceeds (including “proceeds” as
defined in the Uniform Commercial Code in effect in all applicable jurisdictions
(the “UCC”)), together with all rights of Seller to enforce such Initial
Servicing Advance Receivables and Additional Servicing Advance Receivables
(collectively, the “Transferred Receivables Assets”). Until the related
Servicing Transfer Date, Seller shall, automatically and without any further
action on its part, sell, assign, transfer and convey to Holdings, on each
Business Day, each Additional Servicing Advance Receivable not previously
transferred to Holdings and Holdings shall purchase each such Additional
Servicing Advance Receivable. The parties acknowledge and agree that so long as
the Servicing Advance Receivables with respect to a Servicing Agreement are
being sold by Holdings to the Advance SPEs pursuant to the Servicing Advance
Financing Agreements, the sale of such Servicing Advance Receivables by Seller
to Holdings shall be made pursuant to and in accordance with the provisions of
the Servicing Advance Financing Agreements, and Seller covenants and agrees to
comply with the provisions of such Servicing Advance Financing Agreements with
respect to such Servicing Advance Receivables.

3.2 Servicing Advance Receivables Purchase Price. In consideration of the sale,
assignment, transfer and conveyance to Holdings of the Servicing Advance
Receivables and related Transferred Receivables Assets, on the terms and subject
to the conditions set forth in this Sale Supplement, Holdings shall, on each
related Servicing Advance Payment Date, pay and deliver to Seller, in
immediately available funds, a purchase price equal to the Servicing Advance
Receivables Purchase Price for such Servicing Advance Receivables sold on such
date; provided that Seller shall have complied with the terms of Section 3.1 and
Section 3.3 with respect to the related Servicing Advance Receivable. Subject to
the proviso of the immediately preceding sentence, to the extent any P&I
Advances are required to be made under the terms of the Deferred Servicing
Agreements, as determined by Seller and set forth in the applicable Monthly
Remittance Report, Holdings shall, on the date the related P&I Advance is
required to be made under the related Deferred Servicing Agreement, deposit the
Servicing Advance Receivable Purchase Price for such P&I Advances into either
the applicable Custodial Account

 

-11-



--------------------------------------------------------------------------------

or other applicable account held by the related trustee, master servicer,
securities administrator, or trust administrator, as the case may be, in
accordance with the requirements of the related Deferred Servicing Agreement
(which may be done directly by Holdings or though an account established in
connection with the Servicing Advance Facility Agreements) in consideration for
such P&I Advance.

3.3 Servicing Advances. Seller covenants and agrees that each Servicer Advance
made by Seller under the Servicing Agreements prior to the related Servicing
Transfer Date shall (a) be required to be made pursuant to the terms of the
related Deferred Servicing Agreement and comply with the terms of such Deferred
Servicing Agreement and Applicable Law, (b) comply with Seller’s advance
policies and stop advance policies and procedures and not constitute a
nonrecoverable Servicer Advance as of the date Seller made such Servicer Advance
and (c) be supported by customary backup documentation. Seller agrees to provide
prompt notice to Holdings of any Servicer Advance made by Seller under the
Deferred Servicing Agreements and deliver to Holdings such customary backup
documentation relating to any Servicer Advance promptly upon request by
Holdings. In the event Seller cannot provide, or cause to be provided to
Holdings any customary backup documentation, and Holdings is unable to be
reimbursed for such Servicer Advance solely as a result of such failure, Seller
shall reimburse Holdings for the amount of such unreimbursed Servicer Advances
within five (5) Business Days of Holdings’ written request, to the extent
Holdings paid Seller for such amounts.

3.4 Reimbursement of Servicing Advances. Seller shall, to the extent permitted
under any Deferred Servicing Agreement cause the reimbursement of any Servicer
Advances under the Deferred Servicing Agreements to be made directly into
Holdings’ account in accordance with Holdings’ written directions. In any case,
Seller shall within one (1) Business Day of the receipt thereof, remit to
Holdings any amounts that are received by Seller under any Deferred Servicing
Agreement after the Closing Date as reimbursement of any Servicer Advance. Any
such amounts shall be remitted in accordance with Holdings’ written directions.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller makes the following representations and warranties to Purchasers as of
(a) each of the Closing Date and each Sale Date or (b) as of such other dates
specified below:

4.1 General Representations. Each of the representations and warranties set
forth in Article 3 of the Agreement are true and correct.

4.2 Title to Transferred Assets. From and including the Closing Date until such
Servicing Rights Assets are transferred to Holdings under Section 2.2, Seller
shall be the sole holder and owner of such Servicing Rights Assets and shall
have good and marketable title to the Servicing Rights Assets, free and clear of
any Liens. Upon the sale of such Servicing Rights Assets pursuant to
Section 2.2, Seller will transfer to Holdings good and marketable title to the
Servicing Rights Assets free and clear of any Liens. Seller is the sole holder
and owner of the Rights to MSRs and the sale and delivery to Purchasers of the
Rights to MSRs pursuant to the provisions of this Sale Supplement will transfer
to Purchasers good and marketable title to the Rights to MSRs free and clear of
any Liens.

 

-12-



--------------------------------------------------------------------------------

4.3 Right to Receive Servicing Fees. Seller is entitled to receive Servicing
Fees, Ancillary Income and Prepayment Interest Excess as servicer under each
Servicing Agreement, and the New York Uniform Commercial Code permits the Seller
to transfer the Excess Servicing Fees to HLSS and the remainder of the Rights to
MSRs to Holdings under the Agreement and this Sales Supplement without violation
of any applicable Servicing Agreement.

4.4 Servicing Agreements and Underlying Documents. Schedule I hereto contains a
list of all Servicing Agreements (other than the Underlying Documents) related
to the Servicing Rights that are subject to this Sale Supplement and Schedule II
hereto contains a list of all Underlying Documents related to such Servicing
Agreement, in each case with all amendments and modifications thereto, or
supplements thereto with respect to such Servicing Rights.

4.5 Mortgage Pool Information, Related Matters.

(a) Seller has delivered to Purchasers one or more summary schedules which set
forth information with respect to each Mortgage Pool relating to the Servicing
Rights (the “Summary Schedules”). Seller acknowledges that Purchasers have
relied on such Summary Schedules to determine the Purchase Price it was willing
to pay for the Transferred Assets.

(b) The Summary Schedules, the Mortgage Loan Schedule and the Database are true,
accurate and complete in all material respects as of the related Cut-off Date or
such other date specified thereon.

(c) The Mortgage Loan Schedule indicates, by code reference, which of the
Mortgage Loans have been converted into REO Properties as of the Cut-off Date.

4.6 Enforceability of Servicing Agreements.

(a) Seller has delivered to Purchasers, on or prior to the related Closing Date,
true and complete copies of all Servicing Agreements listed on Schedule I hereto
and all amendment thereto and all Underlying Documents listed on Schedule II
hereto and all amendments thereto. There are no other written or oral agreements
binding upon Seller or Purchasers that modify, supplement or amend any such
Servicing Agreement or Underlying Document.

(b) Seller has not received written notice of any pending or threatened
cancellation or partial termination of any Servicing Agreement or Underlying
Document or any written notice of any pending or threatened termination of
Seller as servicer of any of the Mortgage Loans.

(c) On and prior to the related Servicing Transfer Date, each Servicing
Agreement and each of the Underlying Documents is or was a valid and binding
obligation of Seller, is or was in full force and effect and enforceable against
Seller in accordance with its terms, except as such enforceability may be
affected by bankruptcy, insolvency, fraudulent conveyance, reorganization and
other similar laws relating to or affecting creditors rights generally and
general principles of equity (regardless of whether considered in a proceeding
of law or in equity).

 

-13-



--------------------------------------------------------------------------------

4.7 Compliance With Servicing Agreements.

(a) Seller has serviced the Mortgage Loans subject to the Servicing Agreements
and has kept and maintained complete and accurate books and records in
connection therewith, all in accordance with Applicable Requirements, has made
all remittances required to be made by it under each Servicing Agreement and is
otherwise in compliance in all material respects with all Servicing Agreements
and the Applicable Requirements.

(b) (i) No early amortization event, servicer default, servicer termination
event, event of default or other default or breach has occurred under any
Servicing Agreement or any Underlying Document (except with respect to the
delinquency or loss performance triggers identified in the Summary Schedules),
and (ii) no event has occurred, which with the passage of time or the giving of
notice or both would: (A) constitute a material default or breach by Seller
under any Servicing Agreement, Underlying Document or under any Applicable
Requirement; (B) permit termination, modification or amendment of any such
Servicing Agreement or Underlying Document by a third party without the consent
of Seller; (C) enable any third party to demand that Seller or either Purchaser
incur any repurchase obligations pursuant to a Servicing Agreement or an
Underlying Document or provide indemnification for any amount of losses relating
to a breach of a loan representation or warranty; (D) impose on Seller or either
Purchaser sanctions or penalties in respect of any Servicing Agreement or
Underlying Document; or (E) rescind any insurance policy or reduce insurance
benefits in respect of any Servicing Agreement or Underlying Document which
would result in a material breach or trigger a default of any obligation of
Seller under any Servicing Agreement or Underlying Document.

(c) There are no agreements currently in place with any subservicers to perform
any of Seller’s duties under the Servicing Agreements.

(d) Each report and officer’s certification prepared by Seller as servicer
pursuant to a Servicing Agreement is true and correct in all material respects.
Seller has previously made available to Purchasers a correct and complete
description of the policies and procedures used by Seller in connection with
servicing the Mortgage Loans related to the Servicing Agreements.

(e) In the preceding twelve (12) month period, no Governmental Authority,
Investor, Insurer, rating agency, trustee, master servicer or any other party to
a Servicing Agreement has provided written notice to Seller claiming or stating
that Seller has violated, breached or not complied with any Applicable
Requirements in connection with the servicing of the related Mortgage Loans
which has not been resolved by Seller.

(f) All Custodial Accounts and Escrow Accounts have been established and
continuously maintained in accordance with Applicable Requirements. All
Custodial Account and Escrow Account balances required by the Mortgage Loans and
paid for the account of the Mortgagors under the related Mortgage Loans have
been credited properly to the appropriate account and have been retained in and
disbursed from the appropriate account in accordance with Applicable
Requirements.

4.8 No Recourse. None of the Servicing Agreements or other contracts to be
assumed by Purchasers hereunder provide for Recourse to Seller.

 

-14-



--------------------------------------------------------------------------------

4.9 The Mortgage Loans.

(a) Each of the Mortgage Loans and REO Properties related to each Servicing
Agreement has been serviced in accordance with Applicable Requirements in all
material respects.

(b) Except as disclosed on the Mortgage Loan Schedule, in the related Database
and in the related Loan File and consistent with the requirements of the related
Servicing Agreement, Seller has not waived any default, breach, violation or
event of acceleration under any Mortgage Loan, except to the extent that any
such waiver is permitted under the related Servicing Agreement and reflected in
the Mortgage Loan Schedule, the related Database and the related Loan File and
the disclosure relating to such waiver is reflected consistently in all material
respects among the related Mortgage Loan Schedule, the related Database and the
related Loan File. The Mortgage related to each Mortgage Loan related to the
Servicing Agreements has not been satisfied, cancelled or subordinated, in whole
or in part, and except as permitted under the related Servicing Agreement, the
related Mortgaged Property has not been released from the lien of the Mortgage,
in whole or in part, nor has any instrument been executed that would effect any
such release, cancellation, or subordination.

(c) There is in force with respect to each Mortgaged Property and REO Property
related to a Servicing Agreement a hazard insurance policy (including any policy
in effect under a forced place insurance policy) and, if applicable, a flood
insurance policy that provides, at a minimum, for the coverage as required by
the applicable Servicing Agreement. Seller and any prior servicer or subservicer
under the Servicing Agreements has taken all necessary steps to maintain any
hazard insurance policy, flood insurance policy, primary mortgage insurance
policy, and title insurance policy as required under the Servicing Agreements.

(d) Seller is not aware of any repurchase requests or demands being made or
threatened to be made with respect to any Mortgage Loans related to the
Servicing Agreements in excess of $10 million with respect to any Servicing
Agreement.

(e) Except as disclosed in the related Database, Seller has not received notice
from any Mortgagor with respect to the Mortgage Loans related to the Servicing
Agreements of a request for relief pursuant to or invoking any of the provisions
of the Servicemembers Civil Relief Act or any similar law which would have the
effect of suspending or reducing the Mortgagor’s payment obligations under a
Mortgage Loan or which would prevent such loan from going into foreclosure.

(f) With respect to each adjustable rate Mortgage Loan, Seller and each prior
servicer has complied in all material respects with all Applicable Requirements
regarding interest rate and payment adjustments.

(g) Each first lien Mortgage Loan is covered by a valid and freely assignable,
life of loan, tax service contract, and flood tracking services contract, in
full force and effect. All flood zone determination information provided to
Purchasers is true and correct in all material respects.

 

-15-



--------------------------------------------------------------------------------

(h) There are no actions, claims, litigation or governmental investigations
pending or, to the knowledge of Seller, threatened, against Seller, or with
respect to any Servicing Agreement or any Mortgage Loan, which relate to or
affect Seller’s rights with respect to the Servicing Rights or Seller’s right to
sell, assign and transfer the Servicing Rights or the Rights to MSRs or to
receive any Servicing Fee, which could reasonably be expected to have a Material
Adverse Effect individually or in the aggregate.

(i) Payments received by Seller with respect to any Mortgage Loans related to
the Servicing Agreements have been remitted and properly accounted for as
required by Applicable Requirements in all material respects. All funds received
by Seller in connection with the satisfaction of Mortgage Loans, including
foreclosure proceeds and insurance proceeds from hazard losses, have been
deposited in the appropriate Custodial Account or Escrow Account and all such
funds have been applied to pay accrued interest on the Mortgage Loans, to reduce
the principal balance of the Mortgage Loans in question, or for reimbursement of
repairs to the Mortgaged Property or as otherwise required by Applicable
Requirements or are on deposit in the appropriate Custodial Account or Escrow
Account.

(j) Seller is not aware of any Person that has issued any notice or written
intention to exercise the optional call or optional redemption provisions under
any of the related Servicing Agreements.

(k) No fraudulent action has taken place on the part of Seller in connection
with its servicing of any Mortgage Loan related to the Servicing Agreement.

(l) Except with respect to partial releases, actions required by a divorce
decree, assumptions, or as otherwise permitted under Applicable Requirements and
documented in the Loan File and the Database, (i) the terms of each Mortgage
Note and Mortgage have not been modified by Seller or any prior servicer,
(ii) no party thereto has been released in whole or in part by Seller or any
prior servicer and (iii) no part of the Mortgaged Property has been released by
Seller or any prior servicer.

4.10 Servicing Advance Receivables.

(a) From and including the Closing Date until such Servicing Advance Receivable
is transferred to Holdings under Section 3.1, Seller is the sole holder and
owner of each Servicing Advance Receivable and has good and marketable title to
such Servicing Advance Receivable. Seller has not previously assigned,
transferred or encumbered the Servicing Advance Receivables other than pursuant
to the Agreement, this Sale Supplement and the Servicing Advance Financing
Agreements. The sale and delivery to Holdings of the Servicing Advance
Receivables pursuant to the provisions of this Sale Supplement will transfer to
Holdings good and marketable title to the Servicing Advance Receivables free and
clear of any Liens (other than the Liens created pursuant to the Servicing
Advance Financing Agreements).

(b) Each Servicing Advance Receivable transferred to Holdings under Section 3.1,
is at the time of such transfer a valid and existing account owing to Seller and
is carried on the books of Seller at or less than the amount actually advanced
or accrued net of any charge-offs or other adjustments by Seller. Seller has not
received any notice from a master servicer, securities

 

-16-



--------------------------------------------------------------------------------

administrator, trustee, Insurer, Investor or any other Person, which disputes or
denies a claim by Seller for reimbursement in connection with any such Servicing
Advance Receivable. Each Servicer Advance made by Seller (and each trailing
invoice received by Holdings on or after the related Servicing Transfer Date for
services rendered prior to such Servicing Transfer Date) that is reimbursed or
paid by Holdings to Seller or a third party service provider is fully
reimbursable to Holdings as a Servicer Advance under the terms of the related
Servicing Agreement.

(c) Each Servicer Advance made by Seller was made in accordance with Applicable
Requirements and Seller’s advance policies and stop advance policies and
procedures in all material respects, and is not subject to any set-off or claim
that could be asserted against Holdings. No Servicer Advance made by Seller or
any prior servicer under a Servicing Agreement and not reimbursed or paid to
Seller prior to the related Sale Date is a Non-Qualified Servicer Advance.
Seller has not received any written notice from any Person in which such Person
disputes or denies a claim by Seller for reimbursement in connection with a
specifically identified Servicer Advance.

4.11 Servicing Agreement Consents and Other Third Party Approvals. None of the
execution, delivery and performance of the Agreement and this Sale Supplement by
Seller, the transfers of Servicing Rights under Section 2.2, the transfer of
Rights to MSRs under Section 2.1, the transfers of Servicing Advance Receivables
under Section 3.1 and the other transactions contemplated hereby require any
consent, approval, waiver, authorization, penalties, notice or filing to be
obtained by Seller or Purchasers from, or to be given by Seller or Purchasers
to, or made by Seller or Purchasers with, any Person, except for, with respect
to the Servicing Rights Assets, the Third Party Consents.

4.12 Servicing Advance Financing Agreements.

(a) Except as otherwise disclosed to the Purchasers, all of the Servicing
Agreements are “Facility Eligible Servicing Agreements,” and each Servicer
Advance to be owned by an Advance SPE is a “Facility Eligible Receivable,” each
as defined under the Servicing Advance Financing Agreements.

(b) All of the representations and warranties of Seller in the Servicing Advance
Financing Agreements are true and correct, and no early amortization event,
default, event of default or similar event has occurred under the Servicing
Advance Financing Agreements.

(c) Each of Seller and its Affiliates have complied in all material respects
with the terms of the existing Servicing Advance Financing Agreements.

4.13 Anti-Money Laundering Laws. Seller has complied with all applicable
anti-money laundering laws and regulations.

4.14 Servicer Ratings. Seller has a residential primary servicer rating for the
servicing of subprime residential mortgage loans issued by S&P, Fitch or Moody’s
at or above “Above Average,” “RPS3” and “SQ2-”, respectively.

4.15 Eligible Servicer. Seller meets the eligibility requirements of a servicer
and a subservicer under the terms of each Servicing Agreement and Underlying
Document.

 

-17-



--------------------------------------------------------------------------------

4.16 HAMP. Seller has entered into a Commitment to Purchase Financial Instrument
and Servicer Participation Agreement with Fannie Mae, as financial agent of the
United States, which agreement is in full force and effect.

ARTICLE 5

CONDITIONS PRECEDENT

5.1 Conditions to the Purchase of Certain Servicing Advance Receivables.
Holdings’ obligations to purchase any Servicing Advance Receivable pursuant to
Section 3.1 and to pay the related Servicing Advance Receivables Purchase Price
pursuant to Section 3.2 are subject to the satisfaction or Holdings’ waiver of
the condition that, on the date of the financing of such Servicing Advance
Receivable pursuant to the Servicing Advance Financing Agreements, any required
written confirmation from a national statistical rating organization that the
rating of the related notes will not be reduced, withdrawn or downgraded shall
have been obtained.

5.2 Conditions to the Purchase of the Rights to MSRs. Purchasers’ obligations to
make their respective purchases pursuant to Section 2.1, Holdings’ obligations
to purchase the Servicing Rights pursuant to Section 2.2, and Purchasers’
obligations to pay the Purchase Price (and the Estimated Purchase Price)
pursuant to Section 2.3 and Section 2.6 are subject to the satisfaction or
Purchasers’ waiver of each of the conditions set forth in Section 6.1 and
Section 6.3 of the Agreement (except the requirement to deliver the Third Party
Consents necessary to transfer the Servicing Rights pursuant to Section 2.2)
with respect to each of the Servicing Agreements and each of the Servicing
Rights, as applicable, on the Closing Date and the satisfaction of each of the
following conditions:

(a) Seller shall have obtained all consents or approvals required to be obtained
to consummate the transfers to Purchasers pursuant to Section 2.1;

(b) The Servicing Advance Facility Agreements shall have been executed and
delivered by each of the parties thereto and all of the conditions precedent to
the effectiveness of the Servicing Advance Facility Agreements set forth therein
have been satisfied; and

(c) The Subservicing Agreement and the Subservicing Supplement shall have been
executed and delivered by each of the parties thereto and all of the conditions
precedent to the effectiveness of the Subservicing Agreement and the
Subservicing Supplement set forth therein have been satisfied.

ARTICLE 6

SERVICING MATTERS

6.1 Seller as Servicer. Except as expressly set forth in this Sale Supplement,
Seller shall perform all of its duties and obligations of under each Servicing
Agreement until the related Servicing Transfer Date and shall at all times until
the related Servicing Transfer Date meet any standards and fulfill any
requirements applicable to Seller under each Servicing Agreement.

 

-18-



--------------------------------------------------------------------------------

6.2 Servicing. Except as otherwise specifically provided in this Sale
Supplement, Seller covenants and agrees to service and administer each Mortgage
Loan related to a Servicing Agreement from and after the Closing Date until the
related Servicing Transfer Date in accordance with Applicable Law, the terms of
the related Mortgage Loan Documents and any applicable private mortgage
insurance or pool insurance, the standards, requirements, guidelines,
procedures, restrictions and provisions of the related Servicing Agreement and
Underlying Documents governing the duties of Seller thereunder, this Sale
Supplement and any other Applicable Requirements. Without limiting the
foregoing, Seller covenants and agrees that it shall perform its obligations
pursuant to this Sale Supplement in a manner that will not cause the termination
of Seller as servicer under any Deferred Servicing Agreement, including any
termination based on Seller’s management of delinquency or loss performance with
respect to Mortgage Loans related to such Deferred Servicing Agreement. The
parties acknowledge and agree that any termination of Seller as servicer with
respect to a Servicing Agreement pursuant to a delinquency or loss performance
trigger or for any other reason, other than as a result of a failure by Holdings
to purchase Servicing Advance Receivables pursuant to Section 3.1, shall be
deemed to be the result of a breach by Seller of its obligations under this Sale
Supplement and the Agreement. In the event of a conflict between a Servicing
Agreement and this Article 6, the Servicing Agreement shall control.

6.3 Collections from Obligors and Remittances. Seller shall direct the obligors
on the Deferred Mortgage Loans to remit payment on the Deferred Mortgage Loans
to the Clearing Account (as defined in the Servicing Agreement) and shall within
one (1) Business Day of receipt promptly deposit any amounts Seller receives
with respect to the Deferred Mortgage Loans in the Clearing Account. Seller
shall promptly remit all amounts received by Seller with respect to the Mortgage
Loans to the applicable Custodial Account or Escrow Account, but no later than
the earlier of two (2) Business Days after receipt thereof or the date required
pursuant to the applicable Deferred Servicing Agreement; provided, that Seller
shall, subject to the terms of the related Servicing Agreement, remit any such
amounts that constitute recovery of a Servicer Advance to the applicable
account, if any, specified by Holdings pursuant to Section 3.4 within one
(1) Business Day of receipt thereof; provided, further, that Seller shall,
subject to the terms of the related Servicing Agreement, remit any such amounts
that constitute Servicing Fee to the applicable account, if any, specified by
Holdings pursuant to Section 2.5 within one (1) Business Day of receipt thereof.
Seller shall also making any compensating interest payments or prepayment
interest shortfall payments required to be made by Seller with respect to the
Mortgage Loans under the Deferred Servicing Agreements, and shall remit any such
payments to the applicable Custodial Account no less than one (1) Business Day
prior to the applicable remittance date for such Servicing Agreement.

6.4 Servicing Practices. Seller shall not make any material change to its
servicing practices with respect to the Deferred Mortgage Loans after the date
hereof, including, any material changes to its cash collection and sweep
processes or its advance policies or stop advance policies, without Holdings’
prior written consent, which consent shall not be unreasonably withheld or
delayed. Holdings shall have the right to direct Seller to implement reasonable
changes to Seller’s servicing practices applicable with respect to all or a
portion of the Mortgage Loans, including any changes necessary to ensure
compliance with any Applicable Laws or governmental programs or directions
received pursuant to the applicable Servicing Agreements.

 

-19-



--------------------------------------------------------------------------------

6.5 Servicing Reports. Seller shall simultaneously deliver a copy of any reports
delivered by Seller to any Person pursuant to the Deferred Servicing Agreements
to Holdings.

6.6 Escrow Accounts. Subject to the terms of the related Deferred Servicing
Agreement, Seller shall be entitled to withdraw funds from any Escrow Account
related to a Deferred Servicing Agreement only for the purposes permitted in the
applicable Servicing Agreement.

6.7 Notices and Financial Information. Until the last Servicing Transfer Date,
Seller will furnish, or will cause to be furnished, to Purchasers:

(a) within two (2) Business Days after the occurrence of a breach by Seller of
the Agreement or this Sale Supplement or any Termination Event or other event
that would give HLSS the right to direct Seller to transfer the Servicing Rights
with respect to any Deferred Servicing Agreement, notice of such event;

(b) any information required to be delivered by Seller pursuant to Section 5.10
of the Subservicing Agreement, which information shall be delivered at such
times as specified in Section 5.10 of the Subservicing Agreement, provided that
any reference to a “Subject Servicing Agreement” in Section 5.10 of the
Subservicing Agreement shall be deemed to be a reference to a “Deferred
Servicing Agreement,” for the purposes of this Section 6.7; and

(c) such other information regarding the condition or operations, financial or
otherwise, of Seller or any of its subsidiaries as HLSS may from time to time
reasonably request.

6.8 Defaults under Deferred Servicing Agreements. Seller covenants and agrees to
use its reasonable best efforts to cure any breach, default or notice of default
with respect to its obligations under any Deferred Servicing Agreement within
the timeframe for cure set forth in such Deferred Servicing Agreement.

6.9 Continuity of Business. (a) Seller will maintain a disaster recovery plan in
support of the services it performs pursuant to this Sale Supplement and each
Deferred Servicing Agreement. Seller’s disaster recovery plan shall include, at
a minimum, procedures for back-up/restoration of operating and loan
administration computer systems; procedures and third-party agreements for
replacement equipment (e.g. computer equipment), and procedures and third-party
agreements for off-site production facilities. Seller will provide Holdings
information regarding its disaster recovery plan upon reasonable request. Seller
agrees to annually test its disaster recovery plan to ensure compliance with
this Section 6.9. If such test results identify a material failure, Seller shall
advise Holdings of the steps Seller will be taking to remedy such failure and
shall notify Holdings when Seller has remedied such failure and retested. Seller
will notify Holdings anytime Seller’s disaster recovery plan is activated. In
the event of an activation of the disaster recovery plan, Seller shall use best
efforts to provide redundancy capabilities for a majority of the critical
systems within 48 hours in at least one of Seller’s other servicing facilities
unaffected by the disaster to ensure servicing of the Mortgage Loans will be
re-established within such 48 hours.

6.10 Optional Termination or Clean Up Calls. Seller may exercise its rights
under any optional termination or clean up call provision pursuant to a Deferred
Servicing Agreement prior

 

-20-



--------------------------------------------------------------------------------

to the related Servicing Transfer Date; provided that simultaneously or prior to
such exercise, (i) Seller or its designee agrees to purchase, and purchases, the
Mortgage Loans that are subject to such Deferred Servicing Agreement at a
purchase price that is at least equal to the applicable purchase price pursuant
to such Deferred Servicing Agreement, (ii) all unreimbursed Servicer Advances
and other amounts owed to Holdings with respect to such Deferred Servicing
Agreement under the Sale Supplement or otherwise are paid to Holdings,
(iii) Seller shall have paid to HLSS a redemption fee with respect to such
Deferred Servicing Agreement equal to the Book Value of the Rights to MSRs
related to such Deferred Servicing Agreement on HLSS’s financial statements as
of the date of such optional termination or clean up call and (iv) Seller shall
provide at least ten (10) Business Days prior written notice to Purchasers of
such exercise.

6.11 Amendments to Deferred Servicing Agreements; Transfer of Servicing Rights.
Seller hereby covenants and agrees not to amend the Servicing Agreements without
Purchasers’ prior written consent. Seller shall not sell or otherwise
voluntarily transfer servicing under any of the Deferred Servicing Agreement
during the Consent Period except as expressly provided in this Sale Supplement
or take any other actions inconsistent with Purchasers’ right to acquire
ownership of Servicing Rights with respect to a Servicing Agreement upon receipt
of the required Third Party Consents.

6.12 Assumption of Servicing Duties; Transfer of Rights to MSRs and Servicing
Rights. Holdings may from time to time designate any of Seller’s servicing
obligations under a Deferred Servicing Agreement and assume the performance of
such obligations so long as such assumption is permitted pursuant to such
Deferred Servicing Agreement and does not limit Seller’s right to receive the
Servicing Fees pursuant to such Deferred Servicing Agreement. Notwithstanding
anything in the Agreement or this Sale Supplement to the contrary, HLSS may
transfer the Rights to MSRs to any third party and/or may direct Seller to
transfer the Servicing Rights to a third party that can obtain the required
Third Party Consents, subject to the right of the Seller to receive the Seller
Monthly Servicing Fee, the Performance Fee, the Ancillary Income and, if
applicable, the Prepayment Interest Excess owed to Seller with respect to such
Deferred Servicing Agreement pursuant to Article 7. For the avoidance of doubt,
HLSS shall be entitled to receive all proceeds of such transfer.

6.13 Termination Event. In the case that any Termination Event occurs with
respect to any Servicing Agreement during the Consent Period, Seller shall, upon
HLSS’s written direction to such effect, use commercially reasonable efforts to
transfer the Servicing Rights relating to any affected Servicing Agreement to a
third party servicer identified by HLSS with respect to which all required Third
Party Consents with respect to such Servicing Agreement can be obtained. HLSS
shall be entitled to receive all proceeds of such transfer.

6.14 Servicing Transfer. Seller and Purchasers shall, prior to the Servicing
Transfer Date with respect to each Servicing Agreement, work in good faith to
determine and agree upon applicable servicing transfer procedures with respect
to such Servicing Agreement.

6.15 Incorporation of Provisions from Subservicing Agreement. The provisions of
each of Sections 5.3, 5.4, 5.5, 5.6, 5.7, 5.8 (excluding the first sentence
thereof), 5.17 and 5.18, and Exhibit A of the Subservicing Agreement are hereby
incorporated into this Sale Supplement by reference, mutatis mutandis, as if its
provisions were fully set forth herein; provided that any

 

-21-



--------------------------------------------------------------------------------

reference therein to the defined terms “Ocwen,” “Servicer,” “Mortgage Loan,”
“Subject Servicing Agreement” and “Agreement,” shall be deemed for purposes of
this Sale Supplement to be references to the terms “Seller,” “Holdings,”
“Deferred Mortgage Loan,” “Deferred Servicing Agreement” and “Sale Supplement,”
respectively and any reference therein to the phrase “during the term of this
Agreement” shall be deemed for purposes of this Sale Supplement to be references
to the phrase “until the last Servicing Transfer Date.”

ARTICLE 7

SELLER SERVICING FEES; COSTS AND EXPENSES

7.1 Seller Monthly Servicing Fee. As consideration for Seller servicing the
Mortgage Loans pursuant to the Deferred Servicing Agreements during the
applicable Consent Period but prior to the earlier of the date on which the
Servicing Rights are transferred from Seller with respect to a Deferred
Servicing Agreement or Servicing Fee Reset Date, Holdings shall pay to Seller a
monthly base servicing fee for each calendar month during such period during
which Seller is servicing Mortgage Loans with respect to Deferred Servicing
Agreements pursuant to this Sale Supplement equal to 12% of the aggregate
Servicing Fees actually received by Purchasers under this Sale Supplement during
such calendar month with respect the Deferred Servicing Agreements (the “Seller
Monthly Servicing Fee”).

7.2 Performance Fee. In addition to the Seller Monthly Servicing Fee, Holdings
shall pay to Seller for each calendar month during which Holdings is servicing
Mortgage Loans with respect to Deferred Servicing Agreements pursuant to this
Sale Supplement a performance fee (“Performance Fee”) equal to the greater of
(a) zero and (b) (x) the excess, if any, of the aggregate of all Servicing Fees
actually received by Purchasers with respect to the Deferred Servicing
Agreements and pursuant to the Transferred Servicing Agreements (whether
directly pursuant to such Transferred Servicing Agreements or pursuant to this
Sale Supplement) during such calendar month over the sum of (i) the Monthly
Servicing Fee for such calendar month and (ii) the Retained Servicing Fee for
such calendar month multiplied by (y) a fraction, (i) the numerator of which is
the average unpaid principal balance of all Mortgage Loans subject to the
Deferred Servicing Agreements during such calendar month and (ii) the
denominator of which is equal to the sum of the average unpaid principal balance
of all Mortgage Loans subject to the Deferred Servicing Agreements during such
calendar month and the average unpaid principal balance of all Mortgage Loans
subject to the Transferred Servicing Agreements during such calendar month, or
such other allocation percentage which is agreed by Seller and Holdings (the
“Allocation Percentage”). The Performance Fee, if any, for any calendar month
will be reduced by an amount equal to (y) 3.00% per annum (i.e., 0.25% per
month) of the Excess Servicing Advances, if any, for such month multiplied by
the Allocation Percentage, and the amount of any such reduction in the
Performance Fee shall be retained by Holdings. If the Closing Date does not
occur on the first day of a calendar month, the Performance Fee for the period
from the Closing Date to the last of the calendar month in which the Closing
Date occurs shall be calculated in a pro rata manner based on the number of days
in such period. Notwithstanding any provision in this Sale Supplement to the
contrary, in the event Holdings has failed to pay Seller any Seller Monthly
Servicing Fee or Performance Fees that are past due after ten (10)

 

-22-



--------------------------------------------------------------------------------

Business Days of Holdings receiving notice of such failure, Seller shall not be
required to continue to act as subservicer until such time as Holdings has fully
paid such past due Seller Monthly Servicing Fee or Performance Fee; provided
that Holdings shall not have notified Seller that it disputes the occurrence or
amount of such past due Seller Monthly Servicing Fee or Performance Fee.

7.3 Costs and Expenses. Except as otherwise expressly provided in the Agreement
or this Sale Supplement, each party hereto shall be responsible for its own
costs and expenses incurred in connection with the negotiation and execution of
the Agreement, this Sale Supplement and all documents relating thereto. Seller
shall be required to pay all expenses incurred by it in connection with its
obligations hereunder to the extent such expenses do not constitute Servicer
Advances and shall not be entitled to reimbursement therefor except as
specifically provided for herein or in the applicable Deferred Servicing
Agreement. Seller shall reimburse Purchasers for any reasonable out-of-pocket
costs, including legal fees, incurred by Purchasers in connection with obtaining
any required Third Party Consents; provided, however, that neither Purchaser
shall incur such costs without the prior written approval of Seller.

7.4 Ancillary Income. Seller shall be entitled to retain as additional
compensation any Ancillary Income and any Prepayment Interest Excess received by
Seller with respect to the Deferred Mortgage Loans, to the extent such Ancillary
Income or Prepayment Interest Excess is permitted to be retained by Seller
pursuant to the related Deferred Servicing Agreement.

7.5 Calculation and Payment. No later than the second Business Day following the
receipt by Purchasers of the Monthly Servicing Oversight Report for a calendar
month, Holdings will remit to Seller in immediately available funds the Seller
Monthly Servicing Fee and Performance Fees payable by Holdings to Seller for the
related calendar month, along with a report showing in reasonable detail the
calculation of such Seller Monthly Servicing Fees and Performance Fees.

7.6 No Offset. Neither party shall have any right to offset against any amount
payable hereunder or other agreement to the other party, or otherwise reduce any
amount payable hereunder as a result of, any amount owing by the other party or
any of its Affiliates to such party or any of its Affiliates.

7.7 Servicing Fee Reset Date. The servicing fees payable to Seller after the
Servicing Fee Reset Date shall be subject to negotiation between Seller and
Holdings. If Seller and Holdings are unable to agree to such servicing fee prior
to the Servicing Fee Reset Date, Seller shall, upon Holdings’ written direction
to such effect, transfer the Servicing Rights relating to all of the Deferred
Servicing Agreements to a third party servicer identified by Holdings with
respect to which all required Third Party Consents with respect to the Deferred
Servicing Agreements can be obtained. Holdings shall be entitled to receive all
proceeds related to such transfer.

 

-23-



--------------------------------------------------------------------------------

ARTICLE 8

INDEMNIFICATION

8.1 Seller Indemnification of Purchasers. Seller agrees to indemnify and hold
harmless each Purchaser and each officer, director, agent, employee or Affiliate
of each Purchaser (each, a “Seller Indemnified Party”) from and against any and
all claims, losses, damages, liabilities, judgments, penalties, fines,
forfeitures, legal fees and expenses, and any and all related costs and/or
expenses of litigation, administrative and/or regulatory agency proceedings, and
any other costs, fees and expenses (each, a “Liability”) suffered or incurred by
a Purchaser or any such other Person (whether or not resulting from a third
party claim) arising directly or indirectly out of or resulting from (a) any
event relating to Transferred Assets occurring prior to the related Servicing
Transfer Date, (b) a breach of any of Seller’s representations and warranties
contained in the Agreement, this Sale Supplement or any other Related Agreement
or Seller’s failure to observe and perform any of Seller’s duties, obligations,
covenants or agreements contained in the Agreement, this Sale Supplement or any
other Related Agreement, (c) acts or omissions of Seller, any other servicer of
any Mortgage Loans, or any subservicer, contractor or agent engaged by Seller or
any other servicer, in each case prior to the related Servicing Transfer Date,
relating to the Transferred Assets, including any failure by Seller, any other
servicer or any subservicer, contractor or agent engaged by Seller or any other
servicer prior to the related Servicing Transfer Date to comply with the
Applicable Requirements, (d) the Excluded Liabilities or (e) any acts or
omissions by Seller or its employees or agents in performance of its duties or
obligations pursuant to this Sale Supplement.

8.2 Purchasers Indemnification of Seller. Purchasers agree, jointly and
severally, to indemnify and hold harmless Seller and each officer, director,
agent, employee or Affiliate of Seller (each, a “Purchaser Indemnified Party”)
from and against any and all Liability suffered or incurred by Seller or any
such other Person arising out of or resulting from (a) a breach of any of
Purchasers’ representations and warranties or covenants contained in the
Agreement, the Sale Supplement or any other Related Agreement or (b) acts or
omissions of a Purchaser or any subservicer, contractor or agent (other than
Seller or any of Seller’s Affiliates) engaged by Purchasers, in each case after
the related Servicing Transfer Date, relating to the Transferred Assets.

8.3 Indemnification Procedures.

(a) As promptly as is reasonably practicable after becoming aware of a claim for
indemnification under the Agreement or this Sale Supplement not involving a
Third-Party Claim, but in any event no later than fifteen (15) Business Days
after first becoming aware of such claim, the Indemnified Person shall give
notice to the Indemnifying Person of such claim, which notice shall specify the
facts alleged to constitute the basis for such claim and the amount that the
Indemnified Person seeks hereunder from the Indemnifying Person; provided,
however, that the failure of the Indemnified Person to give such notice shall
not relieve the Indemnifying Person of its obligations under this Section 8.3
except to the extent (if any) that the Indemnifying Person shall have been
prejudiced thereby.

(b) The Indemnified Person shall give notice as promptly as is reasonably
practicable, but in any event no later than ten (10) Business Days after
receiving notice thereof, to the Indemnifying Person of the assertion of any
claim, or the commencement of any action, suit, claim or proceeding, by any
unaffiliated third Person (a “Third-Party Claim”) in respect of which indemnity
may be sought under the Agreement or this Sale Supplement (which notice shall

 

-24-



--------------------------------------------------------------------------------

specify in reasonable detail the nature and amount of such claim); provided,
however, that the failure of the Indemnified Person to give such notice shall
not relieve the Indemnifying Person of its obligations under this Section 8.3
except to the extent (if any) that the Indemnifying Person shall have been
prejudiced thereby. The Indemnifying Person may, at its own expense,
(i) participate in the defense of any such Third-Party Claim, and (ii) upon
notice to the Indemnified Person, at any time during the course of any such
Third-Party Claim, assume the defense thereof with counsel of its own choice
and, in the event of such assumption, shall have the exclusive right, subject to
clause (i) in the proviso in Section 8.3(c), to settle or compromise such
Third-Party Claim. If the Indemnifying Person assumes such defense, the
Indemnified Person shall have the right (but not the duty) to participate in the
defense thereof and to employ counsel, at its own expense, separate from the
counsel employed by the Indemnifying Person. Whether or not the Indemnifying
Person chooses to defend or prosecute any such Third-Party Claim, all of the
parties hereto shall cooperate in the defense or prosecution thereof.

(c) Any settlement or compromise made or caused to be made by the Indemnified
Person (unless the Indemnifying Person has the exclusive right to settle or
compromise under clause (ii) of Section 8.3(b) or the Indemnifying Person, as
the case may be), of any such Third-Party Claim shall also be binding upon the
Indemnifying Person or the Indemnified Person, as the case may be, in the same
manner as if a final judgment had been entered by a court of competent
jurisdiction in the amount of such settlement or compromise; provided, however,
that (i) no obligation, restriction, loss or admission of guilt or wrongdoing
shall be imposed on the Indemnified Person as a result of such settlement or
compromise without its prior written consent and (ii) the Indemnified Person
will not compromise or settle any Third Party Claim without the prior written
consent of the Indemnifying Person.

(d) Except as specifically provided for in the Agreement or this Sale
Supplement, no claim may be made by an Indemnified Person for any special,
indirect, punitive or consequential damages (“Special Damages”) in respect of
any breach or wrongful conduct (whether the claim therefor is based on contract,
tort or duty imposed by law) in connection with, arising out of, or in any way
related to the transactions contemplated, or relationship established, by this
Agreement or any Sale Supplement, or any act, omission or event occurring in
connection herewith or therewith, and to the fullest extent permitted by law,
Seller and each Purchaser hereby waives, releases and agrees not to sue upon any
such claim for Special Damages, whether or not accrued or whether or not known
or suspected to exist in its favor.

8.4 Tax Treatment. (a) Seller and Purchasers agree that all payments made by any
of them to or for the benefit of the other under this Article 8, under other
indemnity provisions of the Agreement or this Sale Supplement and for any
misrepresentations or breaches of warranties or covenants, shall be treated as
adjustments to the Purchaser Price for tax purposes and that such treatment
shall govern for purposes hereof except to the extent that the Applicable Laws
of a particular jurisdiction provide otherwise.

(b) All payments made pursuant to this Agreement shall be made free and clear
and without deductions of any kind for taxes.

8.5 Survival. The parties’ obligations under this Article 8 shall survive any
termination of the Agreement and/or this Sale Supplement.

 

-25-



--------------------------------------------------------------------------------

8.6 Additional Indemnification. (a) Without limiting Seller’s obligations under
Article 8 of this Sale Supplement, it is agreed by the parties that if Seller is
terminated as servicer under any Deferred Servicing Agreement as a result of any
action described in clauses (a) through (e) of Section 8.1 above, Seller shall
also pay to Purchasers, as reasonable and just compensation for such
termination, an amount equal to the product of (i) the Purchase Price for such
Deferred Servicing Agreement and (ii) the Amortization Percentage for the
calendar month in which Seller received notice of such termination, and
Purchasers shall accept such sum as liquidated damages, and not as penalty, in
the event of such a termination.

8.7 Specific Performance. Notwithstanding any other provision of the Agreement
or this Sale Supplement, (i) it is understood and agreed that the remedy of
indemnity payments pursuant to this Article 8 and other remedies at law would be
inadequate in the case of any actual or threatened breach of the Agreement or
this Sale Supplement by Seller and (ii) Purchasers shall be entitled, without
limiting its other remedies and without the necessity of proving actual damages
or posting any bond, to equitable relief, including the remedy of specific
performance or injunction, with respect to any breach or threatened breach of
such covenants. Such relief shall be in addition to, and not in lieu of, all
other remedies available at law or in equity to such party under the Agreement
and this Sale Supplement.

ARTICLE 9

GRANT OF SECURITY INTEREST

9.1 Granting Clause. To secure its performance of its obligations under the
Agreement and this Sale Supplement, Seller hereby grants to Purchasers a
security interest in all of its right, title and interest in an to the
following, whether now owned or hereafter acquired, and all monies “securities,”
“instruments,” “accounts,” “general intangibles,” “payment intangibles,”
“payment intangibles,” “goods,” “letter of credit rights,” “chattel paper,”
“financial assets,” “investment property,” (each as defined in the applicable
UCC) and other property consisting of, arising from or relating to any of the
following:

(a) the Servicing Rights in respect of all of the Mortgage Loans and REO
Properties related to the Deferred Servicing Agreements, in each case together
with all related security, collections and payments thereon and proceeds of the
conversion, voluntary or involuntary of the foregoing;

(b) the Rights to MSRs with respect to each Servicing Agreement;

(c) all Servicing Fees, Ancillary Income and Prepayment Interest Excess received
under the Deferred Servicing Agreements and subject to Section 6.10 of this Sale
Supplement any rights to exercise any optional termination or clean-up call
provisions under the Deferred Servicing Agreements;

(d) all income from amounts on deposit in Custodial Accounts and Related Escrow
Accounts related to the Deferred Servicing Agreements;

(e) all files and records in Seller’s possession or control, including the
related Database, relating to the assets specified in clauses (a) through (c);

 

-26-



--------------------------------------------------------------------------------

(f) all causes of action, lawsuits, judgments, claims, refunds, choses in
action, rights of recovery, rights of set-off, rights of recoupment, demands and
any other rights or claims of any nature, whether arising by way of counterclaim
or otherwise, available to or being pursued by Seller to the extent related
exclusively to any of the foregoing and/or the Assumed Liabilities; and

(g) any proceeds of any of the foregoing (collectively, the “Collateral”).

This Sale Supplement shall constitute a security agreement under applicable law.
Seller agrees that from time to time it shall promptly execute and deliver all
additional instruments and documents and take all additional action that
Purchasers may reasonably request in order to perfect the interests of
Purchasers in, to and under, or to protect, the Collateral or to enable
Purchasers to exercise or enforce any of its rights or remedies hereunder. To
the fullest extent permitted by applicable law, Seller hereby authorizes
Purchasers to file financing statements and amendments thereto in connection
with the grant of a security interest pursuant to this Section 9.1. Seller
covenants and agrees to take all necessary action to prevent the creation or
imposition of any Lien upon any of the Collateral, and to maintain the
Collateral free and clear of all Liens, other than the Lien securing the
obligations of Seller arising under this Sale Supplement.

ARTICLE 10

MISCELLANEOUS PROVISIONS

10.1 Further Assurances. Without limiting Section 5.7 of the Agreement, each
party hereto shall execute and deliver in a reasonable timeframe such reasonable
and appropriate additional documents, instruments or agreements and take such
reasonable actions as may be necessary or appropriate to effectuate the purposes
of this Sale Supplement at the request of the other party. Without limiting the
foregoing, the Seller agrees that it will promptly at Purchasers’ request
execute and deliver an one or more assignment and assumption agreements, in form
mutually agreed to by the parties, one or more equity interest assignments, in
form mutually agreed to by the parties, or such other documents, instruments or
agreements as Purchasers may reasonably request to evidence the transfers of
Rights to MSRs pursuant to Section 2.1, Servicing Rights pursuant to Section 2.2
and Transferred Receivables Assets pursuant to Section 3.1.

10.2 Compliance with Applicable Laws; Licenses. Seller will comply with all
Applicable Laws in connection with the performance of its obligations under the
Agreement and this Sale Supplement. Seller shall maintain all necessary licenses
and approvals in each jurisdiction where the failure to do so would materially
and adversely affect the ability of Seller to perform its obligations under the
Agreement and this Sale Supplement.

10.3 Merger, Consolidation, Etc.. Seller will keep in full effect its existence,
rights and franchises as a limited liability company, and will obtain and
preserve its qualification to do business as a foreign organization in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of the Agreement, this Sale Supplement, each
Deferred Servicing Agreement or any of the Deferred Mortgage Loans, or to
perform its duties under the Agreement or this Sale Supplement. Seller may be
merged or consolidated with or into any Person, or transfer all or substantially
all of its assets to any Person, in which case any

 

-27-



--------------------------------------------------------------------------------

Person resulting from any merger or consolidation to which Seller shall be a
party or acquiring all or substantially all of the assets of Seller, or any
Person succeeding to the business of Seller shall be the successor of Seller
hereunder and under the Agreement, without the execution or filing of any paper
or any further act on the part of any of the parties hereto; provided, however,
that the successor or surviving Person shall be an institution whose deposits
are insured by FDIC or a company whose business includes the servicing of
mortgage loans and shall have a tangible net worth not less than $25,000,000.

10.4 Annual Officer’s Certificate. Not later than March 15th of each calendar
year commencing in 2014, Seller shall deliver to Purchasers an Officer’s
Certificate stating, as to each signatory thereof, that (i) a review of the
activities of Seller during the preceding year and of performance under the
Agreement and this Sale Supplement has been made under such officers’
supervision and (ii) to the best of such officer’s knowledge, based on such
review, Seller has fulfilled all of its obligations under the Agreement and this
Sale Supplement in all material respects throughout such year, or, if there has
been a default in the fulfillment of any such obligation in any material
respect, specifying each such default known to such officer and the nature and
status thereof.

10.5 Accounting Treatment. Notwithstanding Section 8.14 of the Agreement, the
parties acknowledge that until such time as the Third Party Consents with
respect to a Servicing Agreement are obtained, the parties shall treat the
transaction hereunder with respect to such Servicing Agreement as a financing
for accounting purposes.

10.6 Incorporation. The provisions of Article 8 of the Agreement are hereby
incorporated into this Sale Supplement by reference, mutatis mutandis, as if its
provisions were fully set forth herein.

10.7 Third Party Beneficiaries. Seller and each Purchaser acknowledge and agree
that the indenture trustee, on behalf of the holders of related notes, with
respect to any Servicing Advance Financing Agreements pursuant to which
Purchaser has transferred Servicer Advances made pursuant to a Deferred
Servicing Agreement is an express third party beneficiary of this Sale
Supplement and the Agreement solely with respect to the Deferred Servicing
Agreements related to such Servicing Advance Financing Agreement.

[Signature Page Follows]

 

-28-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Sale Supplement to be
executed and delivered by its respective officer thereunto duly authorized as of
the date above written.

 

OCWEN LOAN SERVICING, LLC By:   Ocwen Mortgage Servicing, Inc., as its sole
member By:  

/s/ Nikhil Malik

Name:   Nikhil Malik Title:   CFO and Treasurer HLSS HOLDINGS, LLC By:  

/s/ James E. Lauter

Name:   James Lauter Title:   Senior Vice President and CFO HOME LOAN SERVICING
SOLUTIONS, LTD. By:  

/s/ William C. Erbey

Name:   William C. Erbey Title:   Chairman



--------------------------------------------------------------------------------

EXHIBIT A

Form of Monthly Remittance Report

 

Ocwen Loan Servicing, LLC   xxx Deal Name   Remittance Summary   [Month] [Year]

 

Particulars

   Amount ($)  

Scheduled Principal Payments

     0.00   

Curtailments

     0.00   

Interest on curtailment

     0.00   

Pool to Security

     0.00   

Payoff Principal

     0.00   

Neg Amt Prin

     0.00   

Deferred Principal Paid

     0.00      

 

 

 

Total Principal remitted

     0.00      

 

 

 

Gross Scheduled Interest

     0.00   

Less: Service fee amount

     0.00   

Less: LPMI Premium

     0.00   

Add: INT on STA Reinstatement

     0.00   

Add: INT on STA Paid-in-full

     0.00   

Less: STA PI Recoveries

     0.00      

 

 

 

Total Interest remitted

     0.00      

 

 

 



--------------------------------------------------------------------------------

Less: Realized Loss

     0.00   

Less: Trailing expenses

     0.00   

Add: Trailing income

     0.00   

+/- Collection on released loans

     0.00   

Interest on curtailment

     0.00   

Add: Prepayment penalty

     0.00   

+/- Prior period PPP

     0.00   

Add: Collection on STA loans

     0.00   

Add: Non recoverable Credits

     0.00   

Less: Non recoverable advances

     0.00   

Less: Non Loan level expense

     0.00   

Less: Jr Lien Blanket Policy Fee

     0.00   

Less: Pre-approved legal expense

     0.00   

+/- -Reconciliation adjustments

     0.00   

+ / - Arrearage remittance

  

Add: Principal Arrearage

     0.00   

Add: Interest Arrearage

     0.00   

+ / - : Modification Forgiveness of Debt

  

Principal Forgiveness

     0.00   

Interest Forgiveness

     0.00   

Expense Forgiveness

     0.00   

Scheduling Difference

     0.00   



--------------------------------------------------------------------------------

Deffered Principal Loss

     0.00   

SAM waived balance loss

     0.00   

Investor Incentives

     0.00   

Less: Compensating Interest adjustment

     0.00      

 

 

 

Total Remittance

     0.00      

 

 

 

Beg Sch Balance

     0.00   

Ending Principal Balance

     0.00   

Beg Actual Balance

     0.00   

Ending Actual Principal Balance

     0.00   

Beg Deferred Principal Balance

     0.00   

Ending Deferred Principal Balance

     0.00   

Beg Loan count

     0.00   

Payoffs

     0.00   

End Loan count

     0.00   

Principal Roll Test

     0.00   

Loan Count Test

     0.00   

Non Supporting Compensating Interest

     0.00   

Wire of sub - Investor

     0.00      

 

 

 

Grand Total for PI Wire

     0.00      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE I

SERVICING AGREEMENTS

 

Investor Number

  

Deal Name

2959

   AMSI 2002-AR1

2960

   AMSI 2003-7

2964

   ARSI 2003-W4

2965

   ARSI 2004-W3

2969

   BOND SECURITIZATION 2003-1

2971

   C-BASS 1999-CB1

2972

   C-BASS 1999-CB2

3105

   FREMONT HM LN TR 2002-1

3106

   FREMONT HM LN TR 2002-2

3107

   FREMONT HM LN TR 2003-1

3142

   GSAMP 2003-NC1

3195

   MLMI 2002-NC1

3201

   MORGAN STANLEY 2002-AM2

3203

   MORGAN STANLEY 2002-HE2

3214

   NAAC 2003-A2

3234

   PC 2005-2

3322

   RAAC 2007-SP2

3327

   RALI 2003-QS17

3329

   RALI 2003-QS19

3337

   RALI 2005-QS6

3346

   RALI 2003-QS15

3350

   RALI 2004-QA6

3354

   RALI 2004-QS16

3358

   RALI 2004-QS7

3359

   RALI 2005-QA3

3361

   RALI 2005-QS14

3362

   RALI 2005-QS16

3363

   RALI 2005-QS17

3366

   RALI 2006-QS7

3371

   RAMP 2003-RP1

3372

   RAMP 2003-RP2



--------------------------------------------------------------------------------

3374    RAMP 2003-SL1 3381    RAMP 2005-RP2 3385    RAMP 2006-RP1 3386    RAMP
2006-RP2 3387    RAMP 2006-RP3 3389    RAMP 2007-RP1 3392    RAMP 2007-RP4 3402
   SABR 2004-NC3 3404    SBM7 2002-WMC2 3408    Soundview 2001-2 3413   
Soundview 2007-2 3425    TERWIN 2003-7SL 3428    TERWIN 2004-10SL 3429    TERWIN
2004-2SL 3430    TERWIN 2004-6SL 3451    CMLTI 2003-HE2 3535    C-BASS 2003-CB4
3553    GSAA 2007-S1 3218    Option One 2002-5 3315    RAAC 2005-SP2 3318   
RAAC 2006-SP2 3321    RAAC 2007-SP1 3325    RALI 2003-QS11 3326    RALI
2003-QS13 3348    RALI 2003-QS4 3376    RAMP 2004-SL1 3380    RAMP 2005-RP1 3384
   RAMP 2005-SL2 3388    RAMP 2006-RP4 3390    RAMP 2007-RP2 3391    RAMP
2007-RP3 3452    CMLTI 2004-NCM1 (Nat City) 3778    MSMLT 2007-2AX 3779    MSMLT
2007-5AX 3785    MSM 2006-15XS



--------------------------------------------------------------------------------

3787    MSM 2007-8XS 3788    MSM 2007-10XS 3796    MSM 2007-11AR 3810    MSAC
2007-SEA1 3825    MSM 2007-13 3826    MSM 2007-14AR 3827    MSM 2007-15AR 3853
   Saxon 01-3 3856    Saxon 02-1 3976    ABFC 2001-AQ1 3977    ABFC 2002-OPT1
3978    ABFC 2003-OPT1 3984    ABFC 2005-AQ1 3985    ABFC 2005-HE1 3988    ABFC
2006-OPT1 3989    ABFC 2006-OPT2 3990    ABFC 2006-OPT3 3992    ABSC 2001-HE3
3998    ACE Series 2001-AQ1 4002    ACE Series 2005-SD1 4005    AHM Assets Trust
2005-1 4006    AHM Assets Trust 2005-2 4007    AHM Assets Trust 2006-1 4008   
AHM Assets Trust 2006-2 4011    AHM Assets Trust 2006-5 4012    AHM Assets Trust
2006-6 4015    AHM Assets Trust 2007-3 4016    AHM Assets Trust 2007-4 4017   
AHM Assets Trust 2007-5 4020    AHM Investment Trust 2004-2 4021    AHM
Investment Trust 2004-3 4022    AHM Investment Trust 2004-4 4023    AHM
Investment Trust 2005-1 4024    AHM Investment Trust 2005-2 4025    AHM
Investment Trust 2005-3



--------------------------------------------------------------------------------

4026    AHM Investment Trust 2005-4A 4028    AHM Investment Trust 2005-SD1 4030
   AHM Investment Trust 2006-2 4031    AHM Investment Trust 2006-3 4032    AHM
Investment Trust 2007-1 4033    AHM Investment Trust 2007-2 4034    AHM
Investment Trust 2007-A 4036    AHM Investment Trust 2007-SD1 4041    AMSI
2001-2 4042    AMSI 2001-A 4043    AMSI 2002-2 4044    AMSI 2002-3 4045    AMSI
2002-4 4046    AMSI 2002-A 4047    AMSI 2002-AR1 4048    AMSI 2002-B 4049   
AMSI 2002-C 4050    AMSI 2002-D 4051    AMSI 2003-1 4052    AMSI 2003-10 4053   
AMSI 2003-11 4054    AMSI 2003-12 4055    AMSI 2003-13 4056    AMSI 2003-2 4057
   AMSI 2003-5 4058    AMSI 2003-6 4059    AMSI 2003-7 4060    AMSI 2003-8 4061
   AMSI 2003-9 4062    AMSI 2003-AR1 4063    AMSI 2003-AR2 4064    AMSI 2003-AR3
4065    AMSI 2003-IA1 4066    AMSI 2004-FR1 4067    AMSI 2004-IA1



--------------------------------------------------------------------------------

4068    AMSI 2004-R1 4073    AMSI 2004-R10 4074    AMSI 2004-R11 4075    AMSI
2004-R12 4076    AMSI 2004-R2 4077    AMSI 2004-R3 4078    AMSI 2004-R4 4079   
AMSI 2004-R5 4080    AMSI 2004-R6 4081    AMSI 2004-R7 4082    AMSI 2004-R8 4083
   AMSI 2004-R9 4084    AMSI 2005-R1 4086    AMSI 2005-R11 4087    AMSI 2005-R2
4088    AMSI 2005-R3 4089    AMSI 2005-R4 4090    AMSI 2005-R5 4091    AMSI
2005-R6 4092    AMSI 2005-R7 4094    AMSI 2005-R9 4095    AMSI 2006-R1 4096   
AMSI 2006-R2 4101    Lehman ARC 2002-BC6 4102    Lehman ARC 2002-BC8 4104   
ARSI 2003-W1 4105    ARSI 2003-W10 4106    ARSI 2003-W2 4107    ARSI 2003-W3
4108    ARSI 2003-W4 4109    ARSI 2003-W5 4110    ARSI 2003-W6 4111    ARSI
2003-W7 4112    ARSI 2003-W8 4113    ARSI 2003-W9



--------------------------------------------------------------------------------

4114    ARSI 2004-PW1 4115    ARSI 2004-W1 4116    ARSI 2004-W10 4118    ARSI
2004-W2 4119    ARSI 2004-W3 4120    ARSI 2004-W4 4121    ARSI 2004-W5 4122   
ARSI 2004-W6 4123    ARSI 2004-W7 4124    ARSI 2004-W8 4125    ARSI 2004-W9 4126
   ARSI 2005-W1 4128    ARSI 2005-W3 4129    ARSI 2005-W4 4131    ARSI 2006-M1
4132    ARSI 2006-M2 4133    ARSI 2006-M3 4136    ARSI 2006-W3 4137    ARSI
2006-W4 4138    ARSI 2006-W5 4139    Banc of America Funding Corp. 2008-1 4142
   Bear Stearns ABS I Trust 2006-AC3 4151    Citigroup CMLTI 2006-AMC1 4152   
Citigroup CMLTI 2006-HE2 4165    Deutsche DBALT 2006-AB2 4166    Deutsche DBALT
2006-AB3 4167    Deutsche DBALT 2006-AB4 4171    Deutsche DBALT 2006-AR5 4172   
Deutsche DBALT 2006-AR6 4173    Deutsche DBALT 2007-1 4175    Deutsche DBALT
2007-AB1 4176    First Franklin 2001-FF1 4177    First Franklin 2001-FF2 4179   
Goldman Sachs GSAA Home Equity 2006-10



--------------------------------------------------------------------------------

4180    Goldman Sachs GSAA Home Equity 2006-11 4181    Goldman Sachs GSAA Home
Equity 2006-6 4182    Goldman Sachs GSAA Home Equity 2006-9 4183    Goldman
Sachs GSAMP 2003-HE2 4184    Goldman Sachs GSAMP 2004-OPT 4185    Goldman Sachs
GSAMP 2006-S4 4186    Goldman Sachs GSR 2006-AR1 4187    Goldman Sachs GSR
2006-AR2 4188    Goldman Sachs GSR 2006-OA1 4192    HSBC HASCO 2005-I1 4193   
HSBC HASCO 2005-OPT1 4198    HSBC HASCO 2007-HE1 4207    HarborView Mortgage
Loan Trust 2006-14 4208    HarborView Mortgage Loan Trust 2006-6 4209   
HarborView Mortgage Loan Trust 2006-7 4210    HarborView Mortgage Loan Trust
2007-2 4216    Luminent Mortgage Trust 2006-7 4223    MASTR ABS Trust 2007-HE2
4224    MASTR ALT Series 2006-2 4226    MASTR ARM Trust 2005-8 4227    MASTR ARM
Trust 2006-OA1 4229    MASTR ARM Trust 2007-1 4231    OOMC MESA Trust 2001-2
4237    Merrill Lynch Series 2002-HE1 4240    Merrill Lynch Series 2004-OPT1
4243    Morgan Stanley 2004-OP1 4244    Morgan Stanley 2005-HE1 4245    Morgan
Stanley 2005-HE2 4247    Morgan Stanley 2006-5AR 4255    OOMC Loan Trust 1999-A
4256    OOMC Loan Trust 1999-B



--------------------------------------------------------------------------------

4257    OOMC Loan Trust 1999-C 4260    OOMC Loan Trust 2000-A 4261    OOMC Loan
Trust 2000-B 4262    OOMC Loan Trust 2000-C 4263    OOMC Loan Trust 2000-D 4264
   OOMC Loan Trust 2001-4 4265    OOMC Loan Trust 2001-A 4266    OOMC Loan Trust
2001-B 4267    OOMC Loan Trust 2001-C 4268    OOMC Loan Trust 2001-D 4270   
OOMC Loan Trust 2002-2 -STEP 4272    OOMC Loan Trust 2002-4 4273    OOMC Loan
Trust 2002-5 4275    OOMC Loan Trust 2002-A -STEP 4302    OOMC Loan Trust
2007-HL1 4304    OOMC Woodbridge 2002-2 4308    QUEST 2002-X1 4309    QUEST
2003-X2 4310    QUEST 2003-X3 4311    QUEST 2003-X4 4312    QUEST 2004-X1 4313
   QUEST 2004-X2 4314    QUEST 2004-X3 4315    QUEST 2005-X1 4316    QUEST
2005-X2 4317    QUEST 2006-X1 4318    QUEST 2006-X2 4324    Lehman SAIL
2003-BC10 Step Fee 4325    Lehman SAIL 2003-BC11 Step Fee 4326    Lehman SAIL
2003-BC12 4327    Lehman SAIL 2003-BC13 4328    Lehman SAIL 2003-BC2 4329   
Lehman SAIL 2003-BC4 4331    Lehman SAIL 2003-BC6 4332    Lehman SAIL 2003-BC7



--------------------------------------------------------------------------------

4333    Lehman SAIL 2003-BC8 4334    Lehman SAIL 2003-BC9 4337    Lehman SAIL
2004-11 4338    Lehman SAIL 2004-2 4339    Lehman SAIL 2004-3 4340    Lehman
SAIL 2004-4 4341    Lehman SAIL 2004-6 4342    Lehman SAIL 2004-7 4344    Lehman
SAIL 2004-8 4349    Lehman SAIL 2005-3 4350    Lehman SAIL 2005-4 4351    Lehman
SAIL 2005-5 4352    Lehman SAIL 2005-6 4355    Lehman SAIL 2006-BNC3 4356   
Bear Stearns SAMI II Trust 2006-AR5 4360    Lehman SASCO 1999-BC4 4372    Lehman
SASCO 2005-S7 4373    Lehman SASCO 2005-SC1 4379    Lehman SASCO 2006-Z 4381   
Lehman SASCO 2007-GEL2 4382    Lehman SASCO 2007-TC1 4384    Salomon Brothers
1997-LB6 4385    Salomon Brothers 1998-AQ1 4386    Salomon Brothers 1998-NC7
4403    Soundview 2007-OPT2 4404    Soundview 2007-OPT3 4422    AHM Assets Trust
2007-SD2 2005-AHL1    RASC 2005-AHL1 2005-AHL3    RASC 2005-AHL3 2006-QS16   
RALI 2006-QS16 2007-KS2    RASC 2007-KS2 2006-QS8    RALI 2006-QS8 2007-QS6   
RALI 2007-QS6 2006-RS2    RAMP 2006-RS2 2006-KS1    RASC 2006-KS1



--------------------------------------------------------------------------------

2006-RS4    RAMP 2006-RS4 2004-RS10    RAMP 2004-RS10 2006-RZ4    RAMP 2006-RZ4
2007-QA1    RALI 2007-QA1 2004-RS8    RAMP 2004-RS8 2006-KS9    RASC 2006-KS9
2004-KS10    RASC 2004-KS10 2006-KS7    RASC 2006-KS7 2007-S4    RFMSI 2007-S4
2006-KS2    RASC 2006-KS2 2004-KS8    RASC 2004-KS8 2004-KS11    RASC 2004-KS11
2006-RZ3    RAMP 2006-RZ3 2006-RS5    RAMP 2006-RS5 2006-KS8    RASC 2006-KS8
2005-KS11    RASC 2005-KS11 2005-QS14    RALI 2005-QS14 2005-KS10    RASC
2005-KS10 2007-QS2    RALI 2007-QS2 2006-QS18    RALI 2006-QS18 2005-KS7    RASC
2005-KS7 2007-KS4    RASC 2007-KS4 2007-QS11    RALI 2007-QS11 2007-QA4    RALI
2007-QA4 2006-KS3    RASC 2006-KS3 2005-RS3    RAMP 2005-RS3 2007-RZ1    RAMP
2007-RZ1 2005-KS6    RASC 2005-KS6 2004-KS6    RASC 2004-KS6 2006-NC2    RAMP
2006-NC2 2005-RS1    RAMP 2005-RS1 2005-EFC4    RAMP 2005-EFC4 2007-KS3    RASC
2007-KS3 2006-KS6    RASC 2006-KS6 2005-QS9    RALI 2005-QS9



--------------------------------------------------------------------------------

2007-RS2    RAMP 2007-RS2 2004-QA3    RALI 2004-QA3 2006-RS3    RAMP 2006-RS3
2005-RS8    RAMP 2005-RS8 2006-S3    RFMSI 2006-S3 2005-KS12    RASC 2005-KS12
2006-QS1    RALI 2006-QS1 2006-QS13    RALI 2006-QS13 2005-KS1    RASC 2005-KS1
2006-KS5    RASC 2006-KS5 2005-KS4    RASC 2005-KS4 2007-QA3    RALI 2007-QA3
2006-KS4    RASC 2006-KS4 2005-KS8    RASC 2005-KS8 2006-RS1    RAMP 2006-RS1
2006-RS6    RAMP 2006-RS6 2006-QS6    RALI 2006-QS6 2006-QS11    RALI 2006-QS11
2005-QS16    RALI 2005-QS16 2006-QS14    RALI 2006-QS14 2007-QS7    RALI
2007-QS7 2006-EFC1    RAMP 2006-EFC1 2007-QS3    RALI 2007-QS3 2006-QA5    RALI
2006-QA5 2006-QA11    RALI 2006-QA11 2005-EFC1    RAMP 2005-EFC1 2005-RS6   
RAMP 2005-RS6 2006-QS4    RALI 2006-QS4 2006-QS12    RALI 2006-QS12 2004-RS12   
RAMP 2004-RS12 2006-QS2    RALI 2006-QS2 2007-SA2    RFMSI 2007-SA2 2005-QS15   
RALI 2005-QS15 2005-AHL2    RASC 2005-AHL2 2007-S3    RFMSI 2007-S3



--------------------------------------------------------------------------------

2005-QS13    RALI 2005-QS13 2005-QA9    RALI 2005-QA9 2006-QA6    RALI 2006-QA6
2006-NC1    RAMP 2006-NC1 2005-EFC5    RAMP 2005-EFC5 2005-QS2    RALI 2005-QS2
2005-EFC3    RAMP 2005-EFC3 2006-QS15    RALI 2006-QS15 2007-S6    RFMSI 2007-S6
2005-EFC6    RAMP 2005-EFC6 2005-RS4    RAMP 2005-RS4 2006-NC3    RAMP 2006-NC3
2006-QA4    RALI 2006-QA4 2007-QS8    RALI 2007-QS8 2004-KS12    RASC 2004-KS12
2005-SL1    RAMP 2005-SL1 2006-S2    RFMSI 2006-S2 2005-RZ3    RAMP 2005-RZ3
2006-QS5    RALI 2006-QS5 2007-RS1    RAMP 2007-RS1 2004-QS16    RALI 2004-QS16
2006-QS7    RALI 2006-QS7 2005-RZ4    RAMP 2005-RZ4 2005-QS6    RALI 2005-QS6
2007-QS4    RALI 2007-QS4 2007-QA2    RALI 2007-QA2 2006-QS9    RALI 2006-QS9
2005-KS5    RASC 2005-KS5 2007-QS1    RALI 2007-QS1 2006-QS10    RALI 2006-QS10
2004-QA6    RALI 2004-QA6 2005-QA12    RALI 2005-QA12 2005-QA8    RALI 2005-QA8
2006-S9    RFMSI 2006-S9 2004-RS6    RAMP 2004-RS6



--------------------------------------------------------------------------------

2007-QS5    RALI 2007-QS5 2006-QS3    RALI 2006-QS3 2006-S8    RFMSI 2006-S8
2006-QA3    RALI 2006-QA3 2005-RS7    RAMP 2005-RS7 2006-QA2    RALI 2006-QA2
2006-QA7    RALI 2006-QA7 2006-RZ5    RAMP 2006-RZ5 2006-RZ2    RAMP 2006-RZ2
2005-QA13    RALI 2005-QA13 2005-KS3    RASC 2005-KS3 2005-QA3    RALI 2005-QA3
2005-QS17    RALI 2005-QS17 2005-KS2    RASC 2005-KS2 2006-QA8    RALI 2006-QA8
2007-KS1    RASC 2007-KS1 2006-QA10    RALI 2006-QA10 2007-QS10    RALI
2007-QS10 2007-QA5    RALI 2007-QA5 2005-RS2    RAMP 2005-RS2 2004-QS14    RALI
2004-QS14 2007-QS9    RALI 2007-QS9 2005-QS3    RALI 2005-QS3 2005-QA10    RALI
2005-QA10 2005-QA2    RALI 2005-QA2 2007-S2    RFMSI 2007-S2 2004-RS11    RAMP
2004-RS11 2005-KS9    RASC 2005-KS9 2004-RZ4    RAMP 2004-RZ4 2007-S8    RFMSI
2007-S8 2004-SL4    RAMP 2004-SL4 2006-QS17    RALI 2006-QS17 2006-SA3    RFMSI
2006-SA3 2005-RS5    RAMP 2005-RS5 2007-SA3    RFMSI 2007-SA3



--------------------------------------------------------------------------------

2006-RZ1    RAMP 2006-RZ1 2005-QS7    RALI 2005-QS7 2005-QA6    RALI 2005-QA6
2005-EFC2    RAMP 2005-EFC2 2005-QS5    RALI 2005-QS5 2005-QA11    RALI
2005-QA11 2004-S9    RFMSI 2004-S9 2005-QA4    RALI 2005-QA4 2007-S5    RFMSI
2007-S5 2006-EFC2    RAMP 2006-EFC2 2005-QS11    RALI 2005-QS11 2005-RZ2    RAMP
2005-RZ2 2005-QS12    RALI 2005-QS12 2007-S1    RFMSI 2007-S1 2006-QA1    RALI
2006-QA1 2006-S7    RFMSI 2006-S7 2004-QA2    RALI 2004-QA2 2004-QA5    RALI
2004-QA5 2004-QS12    RALI 2004-QS12 2004-SL2    RAMP 2004-SL2 2006-S12    RFMSI
2006-S12 2005-QA5    RALI 2005-QA5 2004-QS10    RALI 2004-QS10 2005-QS10    RALI
2005-QS10 2007-S7    RFMSI 2007-S7 2006-QA9    RALI 2006-QA9 2005-RZ1    RAMP
2005-RZ1 2004-QA4    RALI 2004-QA4 2005-QA7    RALI 2005-QA7 2005-SL2    RAMP
2005-SL2 2005-SA2    RFMSI 2005-SA2 2006-S5    RFMSI 2006-S5 2004-SA1    RFMSI
2004-SA1 2004-RZ3    RAMP 2004-RZ3 2004-SL3    RAMP 2004-SL3



--------------------------------------------------------------------------------

2006-S11    RFMSI 2006-S11 2005-SA5    RFMSI 2005-SA5 2005-QS8    RALI 2005-QS8
2005-S4    RFMSI 2005-S4 2005-QS1    RALI 2005-QS1 2005-QS4    RALI 2005-QS4
2006-S10    RFMSI 2006-S10 2006-SA4    RFMSI 2006-SA4 2004-S6    RFMSI 2004-S6
2004-QS9    RALI 2004-QS9 2005-QA1    RALI 2005-QA1 2004-QS15    RALI 2004-QS15
2007-SA1    RFMSI 2007-SA1 2006-SA1    RFMSI 2006-SA1 2006-S1    RFMSI 2006-S1
2006-S4    RFMSI 2006-S4 2005-SA3    RFMSI 2005-SA3 2005-SA4    RFMSI 2005-SA4
2005-S8    RFMSI 2005-S8 2005-S5    RFMSI 2005-S5 2005-S6    RFMSI 2005-S6
2005-S9    RFMSI 2005-S9 2006-S6    RFMSI 2006-S6 2004-QS13    RALI 2004-QS13
2005-SA1    RFMSI 2005-SA1 2005-S1    RFMSI 2005-S1 2004-QS8    RALI 2004-QS8
2004-S8    RFMSI 2004-S8 2004-J2    GMACMLT 2004-J2 2004-J3    GMACMLT 2004-J3
2004-J4    GMACMLT 2004-J4 2004-GH1    GMACMLT 2004-GH1 2004-J5    GMACMLT
2004-J5 2004-J6    GMACMLT 2004-J6 2005-AR3    GMACMLT 2005-AR3



--------------------------------------------------------------------------------

2005-AR4    GMACMLT 2005-AR4 2005-AR5    GMACMLT 2005-AR5 2005-AR6    GMACMLT
2005-AR6 2007-HE3    GMACM 2007-HE3 2007-HE4    ACE 2007-HE4 BSABS 2004-BO1   
BSABS 2004-BO1 NAAC 2004-AP2    NAAC 2004-AP2 NAAC 2007-2    NAAC 2007-2
2003-AR1    GMACMLT 2003-AR1 2003-AR2    GMACMLT 2003-AR2 2003-J10    GMACMLT
2003-J10 2003-J5    GMACMLT 2003-J5 2003-J6    GMACMLT 2003-J6 2003-J7   
GMACMLT 2003-J7 2003-J8    GMACMLT 2003-J8 2003-J9    GMACMLT 2003-J9 2005-RP1
   RAAC 2005-RP1 2005-RP2    RAAC 2005-RP2 2005-SP2    RAAC 2005-SP2 2006-RP1   
RAAC 2006-RP1 2006-RP2    RAAC 2006-RP2 2006-RP3    RAAC 2006-RP3 2006-RP4   
RAAC 2006-RP4 2006-SP1    RAAC 2006-SP1 2006-SP2    RAAC 2006-SP2 2006-SP3   
RAAC 2006-SP3 2006-SP4    RAAC 2006-SP4 2007-RP1    RAAC 2007-RP1 2007-RP2   
RAAC 2007-RP2 2007-RP3    RAAC 2007-RP3 2007-RP4    RAAC 2007-RP4 2007-SP1   
RAAC 2007-SP1 2007-SP2    RAAC 2007-SP2 2007-SP3    RAAC 2007-SP3 2001-QS13   
RALI 2001-QS13



--------------------------------------------------------------------------------

2001-QS16    RALI 2001-QS16 2001-QS17    RALI 2001-QS17 2001-QS18    RALI
2001-QS18 2001-QS19    RALI 2001-QS19 2002-QS1    RALI 2002-QS1 2002-QS11   
RALI 2002-QS11 2002-QS12    RALI 2002-QS12 2002-QS13    RALI 2002-QS13 2002-QS14
   RALI 2002-QS14 2002-QS16    RALI 2002-QS16 2002-QS17    RALI 2002-QS17
2002-QS18    RALI 2002-QS18 2002-QS19    RALI 2002-QS19 2002-QS2    RALI
2002-QS2 2002-QS3    RALI 2002-QS3 2002-QS4    RALI 2002-QS4 2002-QS5    RALI
2002-QS5 2002-QS6    RALI 2002-QS6 2002-QS7    RALI 2002-QS7 2002-QS8    RALI
2002-QS8 2002-QS9    RALI 2002-QS9 2003-QA1    RALI 2003-QA1 2003-QS1    RALI
2003-QS1 2003-QS10    RALI 2003-QS10 2003-QS11    RALI 2003-QS11 2003-QS12   
RALI 2003-QS12 2003-QS13    RALI 2003-QS13 2003-QS14    RALI 2003-QS14 2003-QS15
   RALI 2003-QS15 2003-QS16    RALI 2003-QS16 2003-QS17    RALI 2003-QS17
2003-QS18    RALI 2003-QS18 2003-QS19    RALI 2003-QS19 2003-QS2    RALI
2003-QS2 2003-QS20    RALI 2003-QS20



--------------------------------------------------------------------------------

2003-QS21    RALI 2003-QS21 2003-QS22    RALI 2003-QS22 2003-QS23    RALI
2003-QS23 2003-QS3    RALI 2003-QS3 2003-QS4    RALI 2003-QS4 2003-QS5    RALI
2003-QS5 2003-QS6    RALI 2003-QS6 2003-QS7    RALI 2003-QS7 2003-QS8    RALI
2003-QS8 2003-QS9    RALI 2003-QS9 2004-QA1    RALI 2004-QA1 2004-QS1    RALI
2004-QS1 2004-QS11    RALI 2004-QS11 2004-QS2    RALI 2004-QS2 2004-QS3    RALI
2004-QS3 2004-QS4    RALI 2004-QS4 2004-QS5    RALI 2004-QS5 2004-QS6    RALI
2004-QS6 2004-QS7    RALI 2004-QS7 2001-RS2    RAMP 2001-RS2 2002-RS2    RAMP
2002-RS2 2002-RS3    RAMP 2002-RS3 2002-RZ2    RAMP 2002-RZ2 2002-RZ3    RAMP
2002-RZ3 2002-SL1    RAMP 2002-SL1 2003-RS10    RAMP 2003-RS10 2003-RS7    RAMP
2003-RS7 2003-SL1    RAMP 2003-SL1 2004-KR1    RAMP 2004-KR1 2004-RS2    RAMP
2004-RS2 2004-RS3    RAMP 2004-RS3 2004-RZ1    RAMP 2004-RZ1 2004-SL1    RAMP
2004-SL1 2001-KS2    RASC 2001-KS2 2001-KS3    RASC 2001-KS3



--------------------------------------------------------------------------------

2003-KS10    RASC 2003-KS10 2003-KS11    RASC 2003-KS11 2003-KS2    RASC
2003-KS2 2003-KS3    RASC 2003-KS3 2003-KS6    RASC 2003-KS6 2003-KS7    RASC
2003-KS7 2003-KS8    RASC 2003-KS8 2004-KS1    RASC 2004-KS1 2004-KS2    RASC
2004-KS2 2004-KS3    RASC 2004-KS3 2004-KS5    RASC 2004-KS5 2003-S10    RFMSI
2003-S10 2003-S11    RFMSI 2003-S11 2003-S12    RFMSI 2003-S12 2003-S14    RFMSI
2003-S14 2003-S15    RFMSI 2003-S15 2003-S16    RFMSI 2003-S16 2003-S17    RFMSI
2003-S17 2003-S18    RFMSI 2003-S18 2003-S19    RFMSI 2003-S19 2003-S6    RFMSI
2003-S6 2003-S7    RFMSI 2003-S7 2004-S1    RFMSI 2004-S1 2004-S3    RFMSI
2004-S3 2004-S5    RFMSI 2004-S5 2004-RP1    RFSC 2004-RP1 2004-AR1    GMACMLT
2004-AR1 2004-AR2    GMACMLT 2004-AR2 2005-AA1    GMACMLT 2005-AA1 2005-AF1   
GMACMLT 2005-AF1 2005-AF2    GMACMLT 2005-AF2 2005-AR1    GMACMLT 2005-AR1
2005-AR2    GMACMLT 2005-AR2 2005-J1    GMACMLT 2005-J1 2006-AR1    GMACMLT
2006-AR1



--------------------------------------------------------------------------------

2006-AR2    GMACMLT 2006-AR2 2006-J1    GMACMLT 2006-J1 2004-KR2    RAMP
2004-KR2 2004-PS1    RFMSI 2004-PS1 2004-S7    RFMSI 2004-S7 2005-S3    RFMSI
2005-S3 2003-GH1    GMACMLT 2003-GH1 2003-GH2    GMACMLT 2003-GH2 2006-SA2   
RFMSI 2006-SA2 2007-S9    RFMSI 2007-S9 2007-SA4    RFMSI 2007-SA4 2004-J1   
GMACMLT 2004-J1 2005-SP3    RAAC 2005-SP3 2002-QS15    RALI 2002-QS15 2003-S13
   RFMSI 2003-S13 2003-S4    RFMSI 2003-S4 2004-S4    RFMSI 2004-S4 2004-AP1   
NAAC 2004-AP1 2005-AP1    NAAC 2005-AP1 2004-RS4    RAMP 2004-RS4 2002-KS2   
RASC 2002-KS2 ISAC 2004-4    Impac SAC 2004-4 ISAC 2005-1    IMPAC TO SAC 2005-1
ISAC 2006-1    Impac SAC 2006-1 ISAC 2006-2    Impac SAC 2006-2 ISAC 2006-4   
Impac SAC 2006-4 ISAC 2006-5    Impac SAC 2006-5 ISAC 2007-3    Impac SAC 2007-3
2652    SGMS 2007-AHL1 2709    NMFT 2003-2 2710    NMFT 2003-3 2711    NMFT
2003-4 2715    NMFT 2004-4 2764    NMI 2006-5 3048    Equity One 2002-4



--------------------------------------------------------------------------------

3052    Equity One 2003-3 3056    Equity One 2004-3 3058    Equity One 2004-5
3065    Equity One 2005-C 3066    Equity One 2005-5 3067    Equity One 2005-D
3114    GPMF 2006-OH1 3115    GSAA 2006-10 3116    GSAA 2006-11 3117    GSAA
2006-14 3118    GSAA 2006-15 3119    GSAA 2006-16 3120    GSAA 2006-17 3121   
GSAA 2006-18 3122    GSAA 2006-19 3123    GSAA 2006-20 3124    GSAA 2006-3 3125
   GSAA 2006-4 3126    GSAA 2006-5 3127    GSAA 2006-6 3128    GSAA 2006-7 3129
   GSAA 2006-8 3130    GSAA 2006-9 3131    GSAA 2007-07 3132    GSAA 2007-08
3133    GSAA 2007-09 3134    GSAA 2007-1 3135    GSAA 2007-10 3136    GSAA
2007-2 3137    GSAA 2007-3 3138    GSAA 2007-4 3139    GSAA 2007-5 3140    GSAA
2007-6 3171    GSR 2006-10F 3172    GSR 2006-2F



--------------------------------------------------------------------------------

3173    GSR 2006-3F 3174    GSR 2006-4F 3175    GSR 2006-5F 3176    GSR 2006-8F
3177    GSR 2006-OA1 3178    GSR 2007-1F 3179    GSR 2007-2F 3180    GSR 2007-4F
3181    GSR 2007-5F 3182    GSR 2007-AR1 3183    GSR 2007-OA1 3184    GSR
2007-OA2 3187    Homeowner’s Financial 1996-1 3238    CWABS 2002-03 3241   
CWABS 2002-BC1 3243    CWABS 2002-BC3 3244    CWABS 2004-BC2 3245    CWABS
2004-BC3 3253    CWALT 2004-09T1 3260    CWALT 2004-J2 3261    CWALT 2004-J3
3263    CWALT 2004-J8 3264    CWALT 2007-2 CB 3266    CWALT 2007-6 3267    CWMBS
1998-04 ALT 1998-2 3273    CWMBS 2002-39_CHL 2002-39 3274    CWMBS 2002-J5_CHL
2002-J5 3275    CWMBS 2003-01_CHL 2003-1 3277    CWMBS 2003-03_CHL 2003-03 3280
   CWMBS 2003-11_CHL 2003-11 3281    CWMBS 2003-13 ALT 2003-5T2 3282    CWMBS
2003-16 ALT 2003-6T2 3283    CWMBS 2003-22 ALT 2003-9T1 3284    CWMBS 2003-25
ALT 2003-11T1 3286    CWMBS 2003-33 ALT 2003-15T2



--------------------------------------------------------------------------------

3287    CWMBS 2003-34_CHL 2003-34 3293    CWMBS 2003-55 ALT 2003-21T1 3295   
CWMBS 2003-J11 ALT 2003-J1 3300    CWMBS 2003-J8_CHL 2003-J8 3304    Popular
2006-C 3305    Popular 2006-D 3306    Popular 2006-E 3314    RAAC 2004-SP3 3324
   RALI 2002-QS6 3328    RALI 2003-QS18 3330    RALI 2003-QS6 3332    RALI
2003-QS8 3333    RALI 2004-QA3 3334    RALI 2004-QS15 3335    RALI 2004-QS5 3336
   RALI 2004-QS8 3339    RALI 2001-QS16 3340    RALI 2001-QS17 3342    RALI
2002-QS10 3343    RALI 2002-QS3 3344    RALI 2002-QS8 3347    RALI 2003-QS2 3349
   RALI 2004-QA4 3352    RALI 2004-QS12 3353    RALI 2004-QS14 3356    RALI
2004-QS4 3360    RALI 2005-QS12 3364    RALI 2005-QS4 3365    RALI 2006-QS2 3367
   RAMP 2001-RS3 3377    RAMP 2004-SL2 3378    RAMP 2004-SL3 3379    RAMP
2004-SL4 3399    RFMSI 2005-S8 3400    RFMSI 2006-S10



--------------------------------------------------------------------------------

3453    CPT 2004-EC1 3458    Equity One 1999-1 3459    Equity One 2001-3 3460   
Equity One 2002-1 3464    Equity One 2005-2 3466    Equity One 2005-3 3494   
SASC 2004-13 3495    SASC 2004-7 3503    UBS 2001-PB1 3504    UBS 2001-PB2 3506
   Chase 2003-S13 3797    NMFT 2005-1 3799    NMFT 2005-3 3802    NMI 2006-2
3803    NMI 2006-3 3804    NMI 2006-4 3845    Saxon 99-3 3846    Saxon 99-5 3847
   Saxon 00-1 3850    Saxon 00-4 2005-RP3    RAAC 2005-RP3 2003-S20    RFMSI
2003-S20 2004-S2    RFMSI 2004-S2 HVMLT 2006-14    HVMLT 2006-14 HVMLT 2006-10
   HVMLT 2006-10 MSLT 2007-1    MSLT 2007-1 HVMLT 2007-3    HVMLT 2007-3
2002-FLOW    2002-FLOW HVMLT 2007-4    HVMLT 2007-4 HVMLT 2007-06    HVMLT
2007-06 MSLT 2007-2    MSLT 2007-2 WHOLE-LOAN    COUNRTYWIDE/BANK OF AMERICA
GPMF 2006-AR7    GPMF 2006-AR7 GPMF 2006-AR4    GPMF 2006-AR4 LXS 2006-GP4   
LXS 2006-GP4



--------------------------------------------------------------------------------

GPMF 2006-AR5    GPMF 2006-AR5 DBALT 2007-OA5    DBALT 2007-OA5 GPMF 2006-AR6   
GPMF 2006-AR6 GPMF 2007-AR1    GPMF 2007-AR1 MSLT 2006-03    MSLT 2006-03
EVERBANKFHA    EVERBANKFHA TCMLT 2006-1    TCMLT 2006-1 GPMF 2006-AR8    GPMF
2006-AR8 MSLT 2006-2    MSLT 2006-2 LXS 2006-GP3    LXS 2006-GP3 DBALT 2007-OA4
   DBALT 2007-OA4 GPMF 2007-AR2    GPMF 2007-AR2 SASCO 2007-GEL2    SASCO
2007-GEL2 SASCO 2006-GEL3    SASCO 2006-GEL3 MARM 2006-OA2    MARM 2006-OA2 LXS
2006-GP2    LXS 2006-GP2 LXS 2006-GP1    LXS 2006-GP1 HVMLT 2005-11    HVMLT
2005-11 WHOLE-LOAN    MANA 2007-OAR3 WHOLE-LOAN    MSLT 2005-03 2003-7    2003-7
LXS 2006-4N    LXS 2006-4N LBHI SCRATCHDENT    LBHI SCRATCHDENT DBALT 2007-OA3
   DBALT 2007-OA3 BSALTA 2006-1    BSALTA 2006-1 SEQ 2007-2    SEQ 2007-2 SEQ
2007-4    SEQ 2007-4 DBALT 2007-RAMP1    DBALT 2007-RAMP1 MARM 2005-1    MARM
2005-1 HVMLT 2006-SB1    HVMLT 2006-SB1



--------------------------------------------------------------------------------

DMSI 2004-5    DMSI 2004-5 DBALT 2003-2XS    DBALT 2003-2XS MSLT 2005-01    MSLT
2005-01 BSALTA 2006-3    BSALTA 2006-3 WHOLE-LOAN    AMALGAMATED BANK HVMLT
2005-15    HVMLT 2005-15 HVMLT 2007-07    HVMLT 2007-07 LUM 2006-4    LUM 2006-4
LXS 2006-12N    LXS 2006-12N ARMT 2005-11    ARMT 2005-11 MLMI 2005-A6    MLMI
2005-A6 1-02 FHA/VA    1-02 FHA/VA 9-02 FHAVA    9-02 FHAVA SEQ 2004-3    SEQ
2004-3 DMSI 2004-1    DMSI 2004-1 SEQ 2007-1    SEQ 2007-1 MSLT 2004-1    MSLT
2004-1 ENTITY 571    ENTITY 571 SUBFLOW 2005    SUBFLOW 2005 DBALT 2003-4XS   
DBALT 2003-4XS 0103 FHAVA    0103 FHAVA 2007-E1    2007-E1 RAST 2005-A6CB   
RAST 2005-A6CB GSR 2006-AR1    GSR 2006-AR1 LUM 2006-3    LUM 2006-3 DMSI 2004-4
   DMSI 2004-4 ARMT 2005-9    ARMT 2005-9 GSR 2007-AR1    GSR 2007-AR1 GSMPS
2006-RP2    GSMPS 2006-RP2 WHOLE-LOAN    WASHINGTON MUTUAL MTG SEC CORP
WHOLE-LOAN    E*TRADE BANK DBALT 2005-3    DBALT 2005-3



--------------------------------------------------------------------------------

2004-WH6    2004-WH6 SEQ 2004-10    SEQ 2004-10 SEQ 2004-4    SEQ 2004-4 SEQ
2004-12    SEQ 2004-12 2006-WH17    2006-WH17 LXS 2006-10N    LXS 2006-10N BAFC
2006-4    BAFC 2006-4 HALO 2007-AR1    HALO 2007-AR1 GSR 2006-4F    GSR 2006-4F
SARM 2007-3    SARM 2007-3 CSFB 2005-9    CSFB 2005-9 GSR 2006-AR2    GSR
2006-AR2 ICMB 2004-11    ICMB 2004-11 NCHELT 2004-A    NCHELT 2004-A ICMB
2003-9F    Impac CMB 2003-9F ICMB 2004-10    Impac CMB 2004-10 ICMB 2004-4   
Impac CMB 2004-4 ICMB 2004-5    Impac CMB 2004-5 ICMB 2004-7    Impac CMB 2004-7
ICMB 2004-8    Impac CMB 2004-8 ICMB 2004-9    Impac CMB 2004-9 ICMB 2005-1   
Impac CMB 2005-1 ICMB 2005-2    Impac CMB 2005-2 ICMB 2005-4    Impac CMB 2005-4
ICMB 2005-8    Impac CMB 2005-8 ICMB 2007-A    Impac CMB 2007-A ISAC 2002-2   
Impac SAC 2002-2 ISAC 2002-3    Impac SAC 2002-3 ISAC 2003-1    Impac SAC 2003-1
ISAC 2003-3    Impac SAC 2003-3 ISAC 2004-1    Impac SAC 2004-1 ISAC 2004-2   
Impac SAC 2004-2



--------------------------------------------------------------------------------

SCHEDULE II

Underlying Documents

None



--------------------------------------------------------------------------------

SCHEDULE III

RETAINED SERVICING FEE PERCENTAGE

 

From  Month1      To Month      Retained Fee     1         3         16.75     
4         6         15.75      7         9         15.25      10         12   
     14.75      13         15         14.75      16         18         14.25   
  19         21         13.75      22         24         13.50      25        
27         13.50      28         30         13.25      31         33        
13.00      34         36         13.00      37         39         13.00      40
        42         13.00      43         45         13.00      46         48   
     13.00      49         51         13.00      52         54         13.00   
  55         57         13.00      58         60         13.00      61        
63         13.00      64         66         13.00      67         69        
13.00      70         72         13.00   

 

1  Starting with July 2013.



--------------------------------------------------------------------------------

SCHEDULE IV

TARGET RATIO SCHEDULE

 

Month2      Target Advance
Ratio     1         2.87 %    2         2.82 %    3         2.78 %    4        
2.74 %    5         2.70 %    6         2.66 %    7         2.62 %    8        
2.58 %    9         2.54 %    10         2.50 %    11         2.47 %    12      
  2.43 %    13         2.39 %    14         2.36 %    15         2.32 %    16   
     2.29 %    17         2.25 %    18         2.22 %    19         2.18 %    20
        2.15 %    21         2.12 %    22         2.09 %    23         2.06 %   
24         2.03 %    25         2.00 %    26         1.97 %    27         1.94
%    28         1.91 %    29         1.88 %    30         1.85 %    31        
1.82 %    32         1.80 %    33         1.77 % 

 

2  Starting with July 2013.



--------------------------------------------------------------------------------

  34         1.74 %    35         1.72 %    36         1.69 %    37         1.66
%    38         1.64 %    39         1.61 %    40         1.59 %    41        
1.57 %    42         1.54 %    43         1.52 %    44         1.50 %    45   
     1.50 %    46         1.50 %    47         1.50 %    48         1.50 %    49
        1.50 %    50         1.50 %    51         1.50 %    52         1.50 %   
53         1.50 %    54         1.50 %    55         1.50 %    56         1.50
%    57         1.50 %    58         1.50 %    59         1.50 %    60        
1.50 %    61         1.50 %    62         1.50 %    63         1.50 %    64   
     1.50 %    65         1.50 %    66         1.50 %    67         1.50 %    68
        1.50 %    69         1.50 %    70         1.50 %    71         1.50 %   
72         1.50 % 



--------------------------------------------------------------------------------

SCHEDULE V

VALUATION PERCENTAGE

 

Investor Number

  

Deal Name

  

Purchase
Price (BPs)

  2959   

AMSI 2002-AR1

     —      2960   

AMSI 2003-7

     —      2964   

ARSI 2003-W4

     —      2965   

ARSI 2004-W3

     —      2969   

BOND SECURITIZATION 2003-1

     —      2971   

C-BASS 1999-CB1

     (131.69 )  2972   

C-BASS 1999-CB2

     (119.17 )  3105   

FREMONT HM LN TR 2002-1

     21.97    3106   

FREMONT HM LN TR 2002-2

     32.79    3107   

FREMONT HM LN TR 2003-1

     36.25    3142   

GSAMP 2003-NC1

     43.39    3195   

MLMI 2002-NC1

     12.72    3201   

MORGAN STANLEY 2002-AM2

     (13.20 )  3203   

MORGAN STANLEY 2002-HE2

     (63.98 )  3214   

NAAC 2003-A2

     50.77    3234   

PC 2005-2

     39.91    3322   

RAAC 2007-SP2

     27.39    3327   

RALI 2003-QS17

     (25.74 )  3329   

RALI 2003-QS19

     (41.04 )  3337   

RALI 2005-QS6

     43.38    3346   

RALI 2003-QS15

     53.14    3350   

RALI 2004-QA6

     (32.71 )  3354   

RALI 2004-QS16

     (39.13 )  3358   

RALI 2004-QS7

     (2.82 )  3359   

RALI 2005-QA3

     (17.80 )  3361   

RALI 2005-QS14

     (9.43 )  3362   

RALI 2005-QS16

     60.75    3363   

RALI 2005-QS17

     68.21    3366   

RALI 2006-QS7

     41.64    3371   

RAMP 2003-RP1

     (29.07 ) 



--------------------------------------------------------------------------------

3372   

RAMP 2003-RP2

     (11.47 )  3374   

RAMP 2003-SL1

     72.86    3381   

RAMP 2005-RP2

     19.86    3385   

RAMP 2006-RP1

     26.24    3386   

RAMP 2006-RP2

     10.30    3387   

RAMP 2006-RP3

     24.47    3389   

RAMP 2007-RP1

     23.83    3392   

RAMP 2007-RP4

     24.30    3402   

SABR 2004-NC3

     53.64    3404   

SBM7 2002-WMC2

     5.40    3408   

Soundview 2001-2

     (47.38 )  3413   

Soundview 2007-2

     (74.93 )  3425   

TERWIN 2003-7SL

     (65.10 )  3428   

TERWIN 2004-10SL

     (99.26 )  3429   

TERWIN 2004-2SL

     (55.86 )  3430   

TERWIN 2004-6SL

     (40.64 )  3451   

CMLTI 2003-HE2

     53.43    3535   

C-BASS 2003-CB4

     (11.81 )  3553   

GSAA 2007-S1

     9.43    3218   

Option One 2002-5

     —       3315   

RAAC 2005-SP2

     34.93    3318   

RAAC 2006-SP2

     31.05    3321   

RAAC 2007-SP1

     23.50    3325   

RALI 2003-QS11

     (13.21 )  3326   

RALI 2003-QS13

     (24.75 )  3348   

RALI 2003-QS4

     14.25    3376   

RAMP 2004-SL1

     38.34    3380   

RAMP 2005-RP1

     3.29    3384   

RAMP 2005-SL2

     10.55    3388   

RAMP 2006-RP4

     27.77    3390   

RAMP 2007-RP2

     24.63    3391   

RAMP 2007-RP3

     17.63    3452   

CMLTI 2004-NCM1 (Nat City)

     (23.68 )  3778   

MSMLT 2007-2AX

     35.15   



--------------------------------------------------------------------------------

3779   

MSMLT 2007-5AX

     17.89    3785   

MSM 2006-15XS

     4.69    3787   

MSM 2007-8XS

     15.55    3788   

MSM 2007-10XS

     36.31    3796   

MSM 2007-11AR

     50.12    3810   

MSAC 2007-SEA1

     24.47    3825   

MSM 2007-13

     28.55    3826   

MSM 2007-14AR

     43.71    3827   

MSM 2007-15AR

     16.14    3853   

Saxon 01-3

     (29.13 )  3856   

Saxon 02-1

     (10.71 )  3976   

ABFC 2001-AQ1

     (54.14 )  3977   

ABFC 2002-OPT1

     (9.73 )  3978   

ABFC 2003-OPT1

     22.05    3984   

ABFC 2005-AQ1

     60.93    3985   

ABFC 2005-HE1

     65.40    3988   

ABFC 2006-OPT1

     40.42    3989   

ABFC 2006-OPT2

     52.89    3990   

ABFC 2006-OPT3

     53.25    3992   

ABSC 2001-HE3

     (27.64 )  3998   

ACE Series 2001-AQ1

     (40.79 )  4002   

ACE Series 2005-SD1

     16.04    4005   

AHM Assets Trust 2005-1

     30.04    4006   

AHM Assets Trust 2005-2

     25.87    4007   

AHM Assets Trust 2006-1

     25.29    4008   

AHM Assets Trust 2006-2

     41.55    4011   

AHM Assets Trust 2006-5

     41.96    4012   

AHM Assets Trust 2006-6

     41.03    4015   

AHM Assets Trust 2007-3

     (5.78 )  4016   

AHM Assets Trust 2007-4

     39.40    4017   

AHM Assets Trust 2007-5

     35.87    4020   

AHM Investment Trust 2004-2

     22.17    4021   

AHM Investment Trust 2004-3

     25.51    4022   

AHM Investment Trust 2004-4

     24.49   



--------------------------------------------------------------------------------

4023   

AHM Investment Trust 2005-1

     28.55    4024   

AHM Investment Trust 2005-2

     21.51    4025   

AHM Investment Trust 2005-3

     25.95    4026   

AHM Investment Trust 2005-4A

     31.74    4028   

AHM Investment Trust 2005-SD1

     (21.09 )  4030   

AHM Investment Trust 2006-2

     8.60    4031   

AHM Investment Trust 2006-3

     20.31    4032   

AHM Investment Trust 2007-1

     36.94    4033   

AHM Investment Trust 2007-2

     9.84    4034   

AHM Investment Trust 2007-A

     (3.39 )  4036   

AHM Investment Trust 2007-SD1

     17.66    4041   

AMSI 2001-2

     (40.53 )  4042   

AMSI 2001-A

     (27.67 )  4043   

AMSI 2002-2

     11.20    4044   

AMSI 2002-3

     (2.20 )  4045   

AMSI 2002-4

     12.54    4046   

AMSI 2002-A

     (14.21 )  4047   

AMSI 2002-AR1

     5.13    4048   

AMSI 2002-B

     (14.11 )  4049   

AMSI 2002-C

     6.93    4050   

AMSI 2002-D

     17.33    4051   

AMSI 2003-1

     15.74    4052   

AMSI 2003-10

     47.57    4053   

AMSI 2003-11

     33.60    4054   

AMSI 2003-12

     32.03    4055   

AMSI 2003-13

     37.53    4056   

AMSI 2003-2

     10.45    4057   

AMSI 2003-5

     36.61    4058   

AMSI 2003-6

     30.07    4059   

AMSI 2003-7

     40.23    4060   

AMSI 2003-8

     33.11    4061   

AMSI 2003-9

     44.80    4062   

AMSI 2003-AR1

     26.86    4063   

AMSI 2003-AR2

     34.79   



--------------------------------------------------------------------------------

4064   

AMSI 2003-AR3

     36.58    4065   

AMSI 2003-IA1

     44.42    4066   

AMSI 2004-FR1

     59.61    4067   

AMSI 2004-IA1

     21.97    4068   

AMSI 2004-R1

     49.58    4073   

AMSI 2004-R10

     27.61    4074   

AMSI 2004-R11

     42.70    4075   

AMSI 2004-R12

     41.04    4076   

AMSI 2004-R2

     45.07    4077   

AMSI 2004-R3

     43.98    4078   

AMSI 2004-R4

     19.78    4079   

AMSI 2004-R5

     34.74    4080   

AMSI 2004-R6

     31.14    4081   

AMSI 2004-R7

     33.90    4082   

AMSI 2004-R8

     25.88    4083   

AMSI 2004-R9

     26.58    4084   

AMSI 2005-R1

     36.62    4086   

AMSI 2005-R11

     46.20    4087   

AMSI 2005-R2

     40.84    4088   

AMSI 2005-R3

     40.34    4089   

AMSI 2005-R4

     37.64    4090   

AMSI 2005-R5

     33.28    4091   

AMSI 2005-R6

     39.70    4092   

AMSI 2005-R7

     38.42    4094   

AMSI 2005-R9

     53.41    4095   

AMSI 2006-R1

     33.55    4096   

AMSI 2006-R2

     20.07    4101   

Lehman ARC 2002-BC6

     5.06    4102   

Lehman ARC 2002-BC8

     14.38    4104   

ARSI 2003-W1

     46.66    4105   

ARSI 2003-W10

     39.69    4106   

ARSI 2003-W2

     29.61    4107   

ARSI 2003-W3

     57.49    4108   

ARSI 2003-W4

     49.21   



--------------------------------------------------------------------------------

4109   

ARSI 2003-W5

     61.84    4110   

ARSI 2003-W6

     50.97    4111   

ARSI 2003-W7

     51.32    4112   

ARSI 2003-W8

     44.79    4113   

ARSI 2003-W9

     46.77    4114   

ARSI 2004-PW1

     33.71    4115   

ARSI 2004-W1

     48.20    4116   

ARSI 2004-W10

     35.35    4118   

ARSI 2004-W2

     48.77    4119   

ARSI 2004-W3

     51.91    4120   

ARSI 2004-W4

     47.53    4121   

ARSI 2004-W5

     53.16    4122   

ARSI 2004-W6

     55.62    4123   

ARSI 2004-W7

     49.89    4124   

ARSI 2004-W8

     26.40    4125   

ARSI 2004-W9

     48.45    4126   

ARSI 2005-W1

     46.35    4128   

ARSI 2005-W3

     46.77    4129   

ARSI 2005-W4

     44.26    4131   

ARSI 2006-M1

     25.37    4132   

ARSI 2006-M2

     31.66    4133   

ARSI 2006-M3

     29.58    4136   

ARSI 2006-W3

     25.63    4137   

ARSI 2006-W4

     25.33    4138   

ARSI 2006-W5

     24.68    4139   

Banc of America Funding Corp. 2008-1

     22.87    4142   

Bear Stearns ABS I Trust 2006-AC3

     (2.74 )  4151   

Citigroup CMLTI 2006-AMC1

     25.94    4152   

Citigroup CMLTI 2006-HE2

     16.69    4165   

Deutsche DBALT 2006-AB2

     (11.90 )  4166   

Deutsche DBALT 2006-AB3

     (19.97 )  4167   

Deutsche DBALT 2006-AB4

     (19.09 )  4171   

Deutsche DBALT 2006-AR5

     (79.56 )  4172   

Deutsche DBALT 2006-AR6

     (14.66 ) 



--------------------------------------------------------------------------------

4173   

Deutsche DBALT 2007-1

     (10.34 )  4175   

Deutsche DBALT 2007-AB1

     (3.93 )  4176   

First Franklin 2001-FF1

     (72.06 )  4177   

First Franklin 2001-FF2

     (11.70 )  4179   

Goldman Sachs GSAA Home Equity 2006-10

     (3.67 )  4180   

Goldman Sachs GSAA Home Equity 2006-11

     19.84    4181   

Goldman Sachs GSAA Home Equity 2006-6

     (1.01 )  4182   

Goldman Sachs GSAA Home Equity 2006-9

     28.17    4183   

Goldman Sachs GSAMP 2003-HE2

     100.58    4184   

Goldman Sachs GSAMP 2004-OPT

     69.22    4185   

Goldman Sachs GSAMP 2006-S4

     (34.11 )  4186   

Goldman Sachs GSR 2006-AR1

     32.20    4187   

Goldman Sachs GSR 2006-AR2

     35.57    4188   

Goldman Sachs GSR 2006-OA1

     30.89    4192   

HSBC HASCO 2005-I1

     84.65    4193   

HSBC HASCO 2005-OPT1

     68.31    4198   

HSBC HASCO 2007-HE1

     38.52    4207   

HarborView Mortgage Loan Trust 2006-14

     43.28    4208   

HarborView Mortgage Loan Trust 2006-6

     18.45    4209   

HarborView Mortgage Loan Trust 2006-7

     42.12    4210   

HarborView Mortgage Loan Trust 2007-2

     43.76    4216   

Luminent Mortgage Trust 2006-7

     39.96    4223   

MASTR ABS Trust 2007-HE2

     61.93    4224   

MASTR ALT Series 2006-2

     1.72    4226   

MASTR ARM Trust 2005-8

     29.81    4227   

MASTR ARM Trust 2006-OA1

     39.99    4229   

MASTR ARM Trust 2007-1

     55.10    4231   

OOMC MESA Trust 2001-2

     (58.55 )  4237   

Merrill Lynch Series 2002-HE1

     (1.13 )  4240   

Merrill Lynch Series 2004-OPT1

     68.44    4243   

Morgan Stanley 2004-OP1

     37.31    4244   

Morgan Stanley 2005-HE1

     31.39    4245   

Morgan Stanley 2005-HE2

     42.18    4247   

Morgan Stanley 2006-5AR

     35.31   



--------------------------------------------------------------------------------

4255   

OOMC Loan Trust 1999-A

     (49.88 )  4256   

OOMC Loan Trust 1999-B

     (62.36 )  4257   

OOMC Loan Trust 1999-C

     (44.74 )  4260   

OOMC Loan Trust 2000-A

     (52.44 )  4261   

OOMC Loan Trust 2000-B

     (54.10 )  4262   

OOMC Loan Trust 2000-C

     (58.01 )  4263   

OOMC Loan Trust 2000-D

     (75.57 )  4264   

OOMC Loan Trust 2001-4

     16.86    4265   

OOMC Loan Trust 2001-A

     (53.20 )  4266   

OOMC Loan Trust 2001-B

     (46.16 )  4267   

OOMC Loan Trust 2001-C

     (20.08 )  4268   

OOMC Loan Trust 2001-D

     (18.03 )  4270   

OOMC Loan Trust 2002-2 -STEP

     93.66    4272   

OOMC Loan Trust 2002-4

     7.47    4273   

OOMC Loan Trust 2002-5

     (10.72 )  4275   

OOMC Loan Trust 2002-A -STEP

     52.28    4302   

OOMC Loan Trust 2007-HL1

     54.60    4304   

OOMC Woodbridge 2002-2

     (52.24 )  4308   

QUEST 2002-X1

     (29.95 )  4309   

QUEST 2003-X2

     (44.51 )  4310   

QUEST 2003-X3

     (18.13 )  4311   

QUEST 2003-X4

     (7.71 )  4312   

QUEST 2004-X1

     (33.65 )  4313   

QUEST 2004-X2

     24.13    4314   

QUEST 2004-X3

     19.50    4315   

QUEST 2005-X1

     27.13    4316   

QUEST 2005-X2

     22.90    4317   

QUEST 2006-X1

     17.90    4318   

QUEST 2006-X2

     (20.02 )  4324   

Lehman SAIL 2003-BC10 Step Fee

     102.61    4325   

Lehman SAIL 2003-BC11 Step Fee

     114.33    4326   

Lehman SAIL 2003-BC12

     94.18    4327   

Lehman SAIL 2003-BC13

     98.45    4328   

Lehman SAIL 2003-BC2

     —     



--------------------------------------------------------------------------------

4329   

Lehman SAIL 2003-BC4

     —      4331   

Lehman SAIL 2003-BC6

     30.91    4332   

Lehman SAIL 2003-BC7

     24.79    4333   

Lehman SAIL 2003-BC8

     (55.87 )  4334   

Lehman SAIL 2003-BC9

     (8.33 )  4337   

Lehman SAIL 2004-11

     74.14    4338   

Lehman SAIL 2004-2

     108.45    4339   

Lehman SAIL 2004-3

     75.05    4340   

Lehman SAIL 2004-4

     56.81    4341   

Lehman SAIL 2004-6

     69.18    4342   

Lehman SAIL 2004-7

     66.41    4344   

Lehman SAIL 2004-8

     70.90    4349   

Lehman SAIL 2005-3

     62.88    4350   

Lehman SAIL 2005-4

     70.66    4351   

Lehman SAIL 2005-5

     64.19    4352   

Lehman SAIL 2005-6

     71.61    4355   

Lehman SAIL 2006-BNC3

     (119.61 )  4356   

Bear Stearns SAMI II Trust 2006-AR5

     26.09    4360   

Lehman SASCO 1999-BC4

     (51.99 )  4372   

Lehman SASCO 2005-S7

     (88.20 )  4373   

Lehman SASCO 2005-SC1

     (38.95 )  4379   

Lehman SASCO 2006-Z

     47.07    4381   

Lehman SASCO 2007-GEL2

     (50.03 )  4382   

Lehman SASCO 2007-TC1

     (60.94 )  4384   

Salomon Brothers 1997-LB6

     (49.79 )  4385   

Salomon Brothers 1998-AQ1

     (74.93 )  4386   

Salomon Brothers 1998-NC7

     (47.17 )  4403   

Soundview 2007-OPT2

     63.25    4404   

Soundview 2007-OPT3

     65.17    4422   

AHM Assets Trust 2007-SD2

     33.27    2005-AHL1   

RASC 2005-AHL1

     16.67    2005-AHL3   

RASC 2005-AHL3

     17.97    2006-QS16   

RALI 2006-QS16

     21.57    2007-KS2   

RASC 2007-KS2

     18.01   



--------------------------------------------------------------------------------

2006-QS8   

RALI 2006-QS8

     23.46    2007-QS6   

RALI 2007-QS6

     22.77    2006-RS2   

RAMP 2006-RS2

     21.57    2006-KS1   

RASC 2006-KS1

     17.46    2006-RS4   

RAMP 2006-RS4

     19.53    2004-RS10   

RAMP 2004-RS10

     13.25    2006-RZ4   

RAMP 2006-RZ4

     17.59    2007-QA1   

RALI 2007-QA1

     23.38    2004-RS8   

RAMP 2004-RS8

     10.81    2006-KS9   

RASC 2006-KS9

     18.80    2004-KS10   

RASC 2004-KS10

     5.45    2006-KS7   

RASC 2006-KS7

     15.50    2007-S4   

RFMSI 2007-S4

     47.54    2006-KS2   

RASC 2006-KS2

     15.95    2004-KS8   

RASC 2004-KS8

     38.13    2004-KS11   

RASC 2004-KS11

     9.59    2006-RZ3   

RAMP 2006-RZ3

     15.49    2006-RS5   

RAMP 2006-RS5

     16.65    2006-KS8   

RASC 2006-KS8

     14.32    2005-KS11   

RASC 2005-KS11

     17.32    2005-QS14   

RALI 2005-QS14

     17.47    2005-KS10   

RASC 2005-KS10

     17.98    2007-QS2   

RALI 2007-QS2

     27.56    2006-QS18   

RALI 2006-QS18

     19.08    2005-KS7   

RASC 2005-KS7

     16.84    2007-KS4   

RASC 2007-KS4

     15.27    2007-QS11   

RALI 2007-QS11

     16.94    2007-QA4   

RALI 2007-QA4

     23.37    2006-KS3   

RASC 2006-KS3

     16.34    2005-RS3   

RAMP 2005-RS3

     17.99    2007-RZ1   

RAMP 2007-RZ1

     21.19    2005-KS6   

RASC 2005-KS6

     19.34    2004-KS6   

RASC 2004-KS6

     25.03    2006-NC2   

RAMP 2006-NC2

     18.54   



--------------------------------------------------------------------------------

2005-RS1   

RAMP 2005-RS1

     16.23    2005-EFC4   

RAMP 2005-EFC4

     24.05    2007-KS3   

RASC 2007-KS3

     19.63    2006-KS6   

RASC 2006-KS6

     14.32    2005-QS9   

RALI 2005-QS9

     32.58    2007-RS2   

RAMP 2007-RS2

     16.09    2004-QA3   

RALI 2004-QA3

     25.64    2006-RS3   

RAMP 2006-RS3

     20.48    2005-RS8   

RAMP 2005-RS8

     18.53    2006-S3   

RFMSI 2006-S3

     49.30    2005-KS12   

RASC 2005-KS12

     16.86    2006-QS1   

RALI 2006-QS1

     33.80    2006-QS13   

RALI 2006-QS13

     21.46    2005-KS1   

RASC 2005-KS1

     9.01    2006-KS5   

RASC 2006-KS5

     17.29    2005-KS4   

RASC 2005-KS4

     20.63    2007-QA3   

RALI 2007-QA3

     23.24    2006-KS4   

RASC 2006-KS4

     11.16    2005-KS8   

RASC 2005-KS8

     16.26    2006-RS1   

RAMP 2006-RS1

     20.64    2006-RS6   

RAMP 2006-RS6

     16.18    2006-QS6   

RALI 2006-QS6

     23.22    2006-QS11   

RALI 2006-QS11

     26.02    2005-QS16   

RALI 2005-QS16

     30.78    2006-QS14   

RALI 2006-QS14

     25.61    2007-QS7   

RALI 2007-QS7

     28.34    2006-EFC1   

RAMP 2006-EFC1

     19.07    2007-QS3   

RALI 2007-QS3

     26.19    2006-QA5   

RALI 2006-QA5

     20.89    2006-QA11   

RALI 2006-QA11

     22.90    2005-EFC1   

RAMP 2005-EFC1

     22.36    2005-RS6   

RAMP 2005-RS6

     18.19    2006-QS4   

RALI 2006-QS4

     29.75    2006-QS12   

RALI 2006-QS12

     23.28   



--------------------------------------------------------------------------------

2004-RS12   

RAMP 2004-RS12

     15.34    2006-QS2   

RALI 2006-QS2

     27.66    2007-SA2   

RFMSI 2007-SA2

     28.27    2005-QS15   

RALI 2005-QS15

     28.78    2005-AHL2   

RASC 2005-AHL2

     21.96    2007-S3   

RFMSI 2007-S3

     50.19    2005-QS13   

RALI 2005-QS13

     31.96    2005-QA9   

RALI 2005-QA9

     29.61    2006-QA6   

RALI 2006-QA6

     20.82    2006-NC1   

RAMP 2006-NC1

     18.21    2005-EFC5   

RAMP 2005-EFC5

     22.98    2005-QS2   

RALI 2005-QS2

     38.05    2005-EFC3   

RAMP 2005-EFC3

     24.76    2006-QS15   

RALI 2006-QS15

     20.07    2007-S6   

RFMSI 2007-S6

     36.30    2005-EFC6   

RAMP 2005-EFC6

     18.28    2005-RS4   

RAMP 2005-RS4

     17.48    2006-NC3   

RAMP 2006-NC3

     20.44    2006-QA4   

RALI 2006-QA4

     18.18    2007-QS8   

RALI 2007-QS8

     22.20    2004-KS12   

RASC 2004-KS12

     3.23    2005-SL1   

RAMP 2005-SL1

     1.91    2006-S2   

RFMSI 2006-S2

     48.31    2005-RZ3   

RAMP 2005-RZ3

     18.11    2006-QS5   

RALI 2006-QS5

     27.35    2007-RS1   

RAMP 2007-RS1

     14.52    2004-QS16   

RALI 2004-QS16

     17.07    2006-QS7   

RALI 2006-QS7

     24.62    2005-RZ4   

RAMP 2005-RZ4

     14.29    2005-QS6   

RALI 2005-QS6

     30.85    2007-QS4   

RALI 2007-QS4

     21.52    2007-QA2   

RALI 2007-QA2

     24.85    2006-QS9   

RALI 2006-QS9

     27.54    2005-KS5   

RASC 2005-KS5

     20.64   



--------------------------------------------------------------------------------

2007-QS1   

RALI 2007-QS1

     24.56    2006-QS10   

RALI 2006-QS10

     24.99    2004-QA6   

RALI 2004-QA6

     21.51    2005-QA12   

RALI 2005-QA12

     26.11    2005-QA8   

RALI 2005-QA8

     27.68    2006-S9   

RFMSI 2006-S9

     42.75    2004-RS6   

RAMP 2004-RS6

     20.22    2007-QS5   

RALI 2007-QS5

     27.57    2006-QS3   

RALI 2006-QS3

     25.68    2006-S8   

RFMSI 2006-S8

     46.49    2006-QA3   

RALI 2006-QA3

     24.09    2005-RS7   

RAMP 2005-RS7

     22.83    2006-QA2   

RALI 2006-QA2

     28.87    2006-QA7   

RALI 2006-QA7

     20.28    2006-RZ5   

RAMP 2006-RZ5

     16.84    2006-RZ2   

RAMP 2006-RZ2

     15.69    2005-QA13   

RALI 2005-QA13

     26.99    2005-KS3   

RASC 2005-KS3

     15.08    2005-QA3   

RALI 2005-QA3

     27.31    2005-QS17   

RALI 2005-QS17

     30.40    2005-KS2   

RASC 2005-KS2

     11.76    2006-QA8   

RALI 2006-QA8

     20.97    2007-KS1   

RASC 2007-KS1

     21.54    2006-QA10   

RALI 2006-QA10

     21.70    2007-QS10   

RALI 2007-QS10

     18.60    2007-QA5   

RALI 2007-QA5

     35.81    2005-RS2   

RAMP 2005-RS2

     13.60    2004-QS14   

RALI 2004-QS14

     17.40    2007-QS9   

RALI 2007-QS9

     17.60    2005-QS3   

RALI 2005-QS3

     21.67    2005-QA10   

RALI 2005-QA10

     26.95    2005-QA2   

RALI 2005-QA2

     24.36    2007-S2   

RFMSI 2007-S2

     43.63    2004-RS11   

RAMP 2004-RS11

     10.22   



--------------------------------------------------------------------------------

2005-KS9   

RASC 2005-KS9

     19.05    2004-RZ4   

RAMP 2004-RZ4

     (1.89 )  2007-S8   

RFMSI 2007-S8

     34.69    2004-SL4   

RAMP 2004-SL4

     13.00    2006-QS17   

RALI 2006-QS17

     23.03    2006-SA3   

RFMSI 2006-SA3

     33.17    2005-RS5   

RAMP 2005-RS5

     19.80    2007-SA3   

RFMSI 2007-SA3

     38.46    2006-RZ1   

RAMP 2006-RZ1

     18.13    2005-QS7   

RALI 2005-QS7

     34.50    2005-QA6   

RALI 2005-QA6

     24.92    2005-EFC2   

RAMP 2005-EFC2

     21.03    2005-QS5   

RALI 2005-QS5

     19.59    2005-QA11   

RALI 2005-QA11

     29.01    2004-S9   

RFMSI 2004-S9

     44.18    2005-QA4   

RALI 2005-QA4

     26.42    2007-S5   

RFMSI 2007-S5

     45.85    2006-EFC2   

RAMP 2006-EFC2

     19.03    2005-QS11   

RALI 2005-QS11

     35.31    2005-RZ2   

RAMP 2005-RZ2

     5.27    2005-QS12   

RALI 2005-QS12

     42.00    2007-S1   

RFMSI 2007-S1

     47.59    2006-QA1   

RALI 2006-QA1

     27.81    2006-S7   

RFMSI 2006-S7

     36.96    2004-QA2   

RALI 2004-QA2

     19.58    2004-QA5   

RALI 2004-QA5

     24.27    2004-QS12   

RALI 2004-QS12

     21.01    2004-SL2   

RAMP 2004-SL2

     14.58    2006-S12   

RFMSI 2006-S12

     40.55    2005-QA5   

RALI 2005-QA5

     30.83    2004-QS10   

RALI 2004-QS10

     27.01    2005-QS10   

RALI 2005-QS10

     37.46    2007-S7   

RFMSI 2007-S7

     30.45    2006-QA9   

RALI 2006-QA9

     17.74   



--------------------------------------------------------------------------------

2005-RZ1   

RAMP 2005-RZ1

     (8.86 )  2004-QA4   

RALI 2004-QA4

     18.19    2005-QA7   

RALI 2005-QA7

     20.84    2005-SL2   

RAMP 2005-SL2

     (3.84 )  2005-SA2   

RFMSI 2005-SA2

     46.83    2006-S5   

RFMSI 2006-S5

     35.94    2004-SA1   

RFMSI 2004-SA1

     49.85    2004-RZ3   

RAMP 2004-RZ3

     (3.08 )  2004-SL3   

RAMP 2004-SL3

     19.23    2006-S11   

RFMSI 2006-S11

     48.52    2005-SA5   

RFMSI 2005-SA5

     38.84    2005-QS8   

RALI 2005-QS8

     (6.49 )  2005-S4   

RFMSI 2005-S4

     44.28    2005-QS1   

RALI 2005-QS1

     29.90    2005-QS4   

RALI 2005-QS4

     26.78    2006-S10   

RFMSI 2006-S10

     44.67    2006-SA4   

RFMSI 2006-SA4

     32.30    2004-S6   

RFMSI 2004-S6

     50.98    2004-QS9   

RALI 2004-QS9

     (22.65 )  2005-QA1   

RALI 2005-QA1

     27.17    2004-QS15   

RALI 2004-QS15

     16.14    2007-SA1   

RFMSI 2007-SA1

     38.58    2006-SA1   

RFMSI 2006-SA1

     46.15    2006-S1   

RFMSI 2006-S1

     49.45    2006-S4   

RFMSI 2006-S4

     53.01    2005-SA3   

RFMSI 2005-SA3

     29.31    2005-SA4   

RFMSI 2005-SA4

     29.59    2005-S8   

RFMSI 2005-S8

     46.88    2005-S5   

RFMSI 2005-S5

     40.20    2005-S6   

RFMSI 2005-S6

     42.70    2005-S9   

RFMSI 2005-S9

     47.19    2006-S6   

RFMSI 2006-S6

     43.97    2004-QS13   

RALI 2004-QS13

     (23.59 )  2005-SA1   

RFMSI 2005-SA1

     26.14   



--------------------------------------------------------------------------------

2005-S1   

RFMSI 2005-S1

     40.96    2004-QS8   

RALI 2004-QS8

     33.83    2004-S8   

RFMSI 2004-S8

     55.47    2004-J2   

GMACMLT 2004-J2

     49.37    2004-J3   

GMACMLT 2004-J3

     45.00    2004-J4   

GMACMLT 2004-J4

     49.36    2004-GH1   

GMACMLT 2004-GH1

     64.88    2004-J5   

GMACMLT 2004-J5

     49.45    2004-J6   

GMACMLT 2004-J6

     43.09    2005-AR3   

GMACMLT 2005-AR3

     51.78    2005-AR4   

GMACMLT 2005-AR4

     52.07    2005-AR5   

GMACMLT 2005-AR5

     51.64    2005-AR6   

GMACMLT 2005-AR6

     51.67    2007-HE3   

GMACM 2007-HE3

     27.91    2007-HE4   

ACE 2007-HE4

     —      BSABS 2004-BO1   

BSABS 2004-BO1

     (4.82 )  NAAC 2004-AP2   

NAAC 2004-AP2

     —      NAAC 2007-2   

NAAC 2007-2

     —      2003-AR1   

GMACMLT 2003-AR1

     95.23    2003-AR2   

GMACMLT 2003-AR2

     88.99    2003-J10   

GMACMLT 2003-J10

     26.76    2003-J5   

GMACMLT 2003-J5

     24.46    2003-J6   

GMACMLT 2003-J6

     50.59    2003-J7   

GMACMLT 2003-J7

     49.57    2003-J8   

GMACMLT 2003-J8

     48.97    2003-J9   

GMACMLT 2003-J9

     45.01    2005-RP1   

RAAC 2005-RP1

     (11.16 )  2005-RP2   

RAAC 2005-RP2

     (5.52 )  2005-SP2   

RAAC 2005-SP2

     5.39    2006-RP1   

RAAC 2006-RP1

     11.45    2006-RP2   

RAAC 2006-RP2

     (16.21 )  2006-RP3   

RAAC 2006-RP3

     (0.54 )  2006-RP4   

RAAC 2006-RP4

     (23.70 )  2006-SP1   

RAAC 2006-SP1

     30.12   



--------------------------------------------------------------------------------

2006-SP2   

RAAC 2006-SP2

     14.59    2006-SP3   

RAAC 2006-SP3

     18.58    2006-SP4   

RAAC 2006-SP4

     (4.63 )  2007-RP1   

RAAC 2007-RP1

     (19.36 )  2007-RP2   

RAAC 2007-RP2

     (14.40 )  2007-RP3   

RAAC 2007-RP3

     1.73    2007-RP4   

RAAC 2007-RP4

     13.61    2007-SP1   

RAAC 2007-SP1

     31.34    2007-SP2   

RAAC 2007-SP2

     31.01    2007-SP3   

RAAC 2007-SP3

     28.00    2001-QS13   

RALI 2001-QS13

     (86.28 )  2001-QS16   

RALI 2001-QS16

     2.59    2001-QS17   

RALI 2001-QS17

     1.53    2001-QS18   

RALI 2001-QS18

     4.72    2001-QS19   

RALI 2001-QS19

     (89.34 )  2002-QS1   

RALI 2002-QS1

     1.26    2002-QS11   

RALI 2002-QS11

     1.98    2002-QS12   

RALI 2002-QS12

     (2.23 )  2002-QS13   

RALI 2002-QS13

     (65.29 )  2002-QS14   

RALI 2002-QS14

     10.03    2002-QS16   

RALI 2002-QS16

     (43.41 )  2002-QS17   

RALI 2002-QS17

     23.85    2002-QS18   

RALI 2002-QS18

     (44.68 )  2002-QS19   

RALI 2002-QS19

     21.01    2002-QS2   

RALI 2002-QS2

     5.25    2002-QS3   

RALI 2002-QS3

     (2.80 )  2002-QS4   

RALI 2002-QS4

     (71.03 )  2002-QS5   

RALI 2002-QS5

     7.15    2002-QS6   

RALI 2002-QS6

     (1.03 )  2002-QS7   

RALI 2002-QS7

     (1.68 )  2002-QS8   

RALI 2002-QS8

     (69.45 )  2002-QS9   

RALI 2002-QS9

     (5.22 )  2003-QA1   

RALI 2003-QA1

     13.42    2003-QS1   

RALI 2003-QS1

     16.90   



--------------------------------------------------------------------------------

2003-QS10   

RALI 2003-QS10

     26.73    2003-QS11   

RALI 2003-QS11

     22.78    2003-QS12   

RALI 2003-QS12

     (23.08 )  2003-QS13   

RALI 2003-QS13

     26.51    2003-QS14   

RALI 2003-QS14

     (20.99 )  2003-QS15   

RALI 2003-QS15

     28.61    2003-QS16   

RALI 2003-QS16

     (20.40 )  2003-QS17   

RALI 2003-QS17

     22.08    2003-QS18   

RALI 2003-QS18

     (18.15 )  2003-QS19   

RALI 2003-QS19

     21.18    2003-QS2   

RALI 2003-QS2

     24.17    2003-QS20   

RALI 2003-QS20

     (23.33 )  2003-QS21   

RALI 2003-QS21

     19.08    2003-QS22   

RALI 2003-QS22

     15.39    2003-QS23   

RALI 2003-QS23

     (28.67 )  2003-QS3   

RALI 2003-QS3

     (29.85 )  2003-QS4   

RALI 2003-QS4

     22.67    2003-QS5   

RALI 2003-QS5

     (26.79 )  2003-QS6   

RALI 2003-QS6

     20.83    2003-QS7   

RALI 2003-QS7

     25.53    2003-QS8   

RALI 2003-QS8

     21.26    2003-QS9   

RALI 2003-QS9

     (28.90 )  2004-QA1   

RALI 2004-QA1

     14.96    2004-QS1   

RALI 2004-QS1

     21.05    2004-QS11   

RALI 2004-QS11

     16.88    2004-QS2   

RALI 2004-QS2

     24.56    2004-QS3   

RALI 2004-QS3

     (25.06 )  2004-QS4   

RALI 2004-QS4

     20.13    2004-QS5   

RALI 2004-QS5

     18.91    2004-QS6   

RALI 2004-QS6

     (18.68 )  2004-QS7   

RALI 2004-QS7

     20.91    2001-RS2   

RAMP 2001-RS2

     (16.06 )  2002-RS2   

RAMP 2002-RS2

     (15.99 )  2002-RS3   

RAMP 2002-RS3

     (10.51 ) 



--------------------------------------------------------------------------------

2002-RZ2   

RAMP 2002-RZ2

     (17.28 )  2002-RZ3   

RAMP 2002-RZ3

     (8.91 )  2002-SL1   

RAMP 2002-SL1

     10.44    2003-RS10   

RAMP 2003-RS10

     10.60    2003-RS7   

RAMP 2003-RS7

     18.65    2003-SL1   

RAMP 2003-SL1

     39.74    2004-KR1   

RAMP 2004-KR1

     4.29    2004-RS2   

RAMP 2004-RS2

     13.42    2004-RS3   

RAMP 2004-RS3

     15.53    2004-RZ1   

RAMP 2004-RZ1

     (0.86 )  2004-SL1   

RAMP 2004-SL1

     4.55    2001-KS2   

RASC 2001-KS2

     (28.85 )  2001-KS3   

RASC 2001-KS3

     (29.35 )  2003-KS10   

RASC 2003-KS10

     27.73    2003-KS11   

RASC 2003-KS11

     13.88    2003-KS2   

RASC 2003-KS2

     (6.93 )  2003-KS3   

RASC 2003-KS3

     (13.18 )  2003-KS6   

RASC 2003-KS6

     (14.81 )  2003-KS7   

RASC 2003-KS7

     16.45    2003-KS8   

RASC 2003-KS8

     18.51    2004-KS1   

RASC 2004-KS1

     18.73    2004-KS2   

RASC 2004-KS2

     19.56    2004-KS3   

RASC 2004-KS3

     12.61    2004-KS5   

RASC 2004-KS5

     24.62    2003-S10   

RFMSI 2003-S10

     48.79    2003-S11   

RFMSI 2003-S11

     25.28    2003-S12   

RFMSI 2003-S12

     47.03    2003-S14   

RFMSI 2003-S14

     28.61    2003-S15   

RFMSI 2003-S15

     31.67    2003-S16   

RFMSI 2003-S16

     30.35    2003-S17   

RFMSI 2003-S17

     48.07    2003-S18   

RFMSI 2003-S18

     29.38    2003-S19   

RFMSI 2003-S19

     44.61    2003-S6   

RFMSI 2003-S6

     29.78   



--------------------------------------------------------------------------------

2003-S7   

RFMSI 2003-S7

     52.30    2004-S1   

RFMSI 2004-S1

     52.40    2004-S3   

RFMSI 2004-S3

     28.08    2004-S5   

RFMSI 2004-S5

     51.81    2004-RP1   

RFSC 2004-RP1

     (3.91 )  2004-AR1   

GMACMLT 2004-AR1

     78.82    2004-AR2   

GMACMLT 2004-AR2

     52.67    2005-AA1   

GMACMLT 2005-AA1

     65.26    2005-AF1   

GMACMLT 2005-AF1

     43.89    2005-AF2   

GMACMLT 2005-AF2

     38.86    2005-AR1   

GMACMLT 2005-AR1

     53.68    2005-AR2   

GMACMLT 2005-AR2

     51.23    2005-J1   

GMACMLT 2005-J1

     45.15    2006-AR1   

GMACMLT 2006-AR1

     51.19    2006-AR2   

GMACMLT 2006-AR2

     51.13    2006-J1   

GMACMLT 2006-J1

     47.49    2004-KR2   

RAMP 2004-KR2

     7.04    2004-PS1   

RFMSI 2004-PS1

     19.61    2004-S7   

RFMSI 2004-S7

     29.47    2005-S3   

RFMSI 2005-S3

     14.15    2003-GH1   

GMACMLT 2003-GH1

     38.73    2003-GH2   

GMACMLT 2003-GH2

     58.32    2006-SA2   

RFMSI 2006-SA2

     39.54    2007-S9   

RFMSI 2007-S9

     23.77    2007-SA4   

RFMSI 2007-SA4

     42.26    2004-J1   

GMACMLT 2004-J1

     49.34    2005-SP3   

RAAC 2005-SP3

     (0.25 )  2002-QS15   

RALI 2002-QS15

     22.19    2003-S13   

RFMSI 2003-S13

     53.38    2003-S4   

RFMSI 2003-S4

     50.60    2004-S4   

RFMSI 2004-S4

     46.09    2004-AP1   

NAAC 2004-AP1

     —      2005-AP1   

NAAC 2005-AP1

     50.78    2004-RS4   

RAMP 2004-RS4

     12.48   



--------------------------------------------------------------------------------

2002-KS2   

RASC 2002-KS2

     (33.13 )  ISAC 2004-4   

Impac SAC 2004-4

     71.32    ISAC 2005-1   

IMPAC TO SAC 2005-1

     68.86    ISAC 2006-1   

Impac SAC 2006-1

     51.12    ISAC 2006-2   

Impac SAC 2006-2

     67.52    ISAC 2006-4   

Impac SAC 2006-4

     24.24    ISAC 2006-5   

Impac SAC 2006-5

     21.04    ISAC 2007-3   

Impac SAC 2007-3

     35.93    2652   

SGMS 2007-AHL1

     37.46    2709   

NMFT 2003-2

     37.11    2710   

NMFT 2003-3

     49.53    2711   

NMFT 2003-4

     43.53    2715   

NMFT 2004-4

     28.73    2764   

NMI 2006-5

     11.60    3048   

Equity One 2002-4

     1.38    3052   

Equity One 2003-3

     35.88    3056   

Equity One 2004-3

     65.81    3058   

Equity One 2004-5

     64.55    3065   

Equity One 2005-C

     45.72    3066   

Equity One 2005-5

     64.27    3067   

Equity One 2005-D

     55.46    3114   

GPMF 2006-OH1

     70.99    3115   

GSAA 2006-10

     85.54    3116   

GSAA 2006-11

     52.26    3117   

GSAA 2006-14

     59.62    3118   

GSAA 2006-15

     78.14    3119   

GSAA 2006-16

     62.75    3120   

GSAA 2006-17

     56.99    3121   

GSAA 2006-18

     75.46    3122   

GSAA 2006-19

     56.01    3123   

GSAA 2006-20

     57.64    3124   

GSAA 2006-3

     23.82    3125   

GSAA 2006-4

     89.97    3126   

GSAA 2006-5

     73.77   



--------------------------------------------------------------------------------

3127   

GSAA 2006-6

     22.17    3128   

GSAA 2006-7

     13.45    3129   

GSAA 2006-8

     4.75    3130   

GSAA 2006-9

     49.96    3131   

GSAA 2007-07

     8.35    3132   

GSAA 2007-08

     17.46    3133   

GSAA 2007-09

     27.33    3134   

GSAA 2007-1

     62.86    3135   

GSAA 2007-10

     12.94    3136   

GSAA 2007-2

     17.29    3137   

GSAA 2007-3

     5.81    3138   

GSAA 2007-4

     74.10    3139   

GSAA 2007-5

     72.59    3140   

GSAA 2007-6

     56.61    3171   

GSR 2006-10F

     44.03    3172   

GSR 2006-2F

     33.15    3173   

GSR 2006-3F

     56.63    3174   

GSR 2006-4F

     43.41    3175   

GSR 2006-5F

     53.61    3176   

GSR 2006-8F

     36.34    3177   

GSR 2006-OA1

     52.83    3178   

GSR 2007-1F

     40.02    3179   

GSR 2007-2F

     45.16    3180   

GSR 2007-4F

     46.53    3181   

GSR 2007-5F

     52.34    3182   

GSR 2007-AR1

     51.08    3183   

GSR 2007-OA1

     46.79    3184   

GSR 2007-OA2

     44.34    3187   

Homeowner’s Financial 1996-1

     (145.32 )  3238   

CWABS 2002-03

     (6.78 )  3241   

CWABS 2002-BC1

     (17.47 )  3243   

CWABS 2002-BC3

     1.38    3244   

CWABS 2004-BC2

     22.78    3245   

CWABS 2004-BC3

     4.72   



--------------------------------------------------------------------------------

3253   

CWALT 2004-09T1

     76.40    3260   

CWALT 2004-J2

     (17.08 )  3261   

CWALT 2004-J3

     (31.75 )  3263   

CWALT 2004-J8

     (27.31 )  3264   

CWALT 2007-2 CB

     (8.59 )  3266   

CWALT 2007-6

     (12.94 )  3267   

CWMBS 1998-04 ALT 1998-2

     (77.47 )  3273   

CWMBS 2002-39_CHL 2002-39

     7.58    3274   

CWMBS 2002-J5_CHL 2002-J5

     14.46    3275   

CWMBS 2003-01_CHL 2003-1

     14.74    3277   

CWMBS 2003-03_CHL 2003-03

     (27.25 )  3280   

CWMBS 2003-11_CHL 2003-11

     0.78    3281   

CWMBS 2003-13 ALT 2003-5T2

     16.63    3282   

CWMBS 2003-16 ALT 2003-6T2

     19.03    3283   

CWMBS 2003-22 ALT 2003-9T1

     7.68    3284   

CWMBS 2003-25 ALT 2003-11T1

     1.84    3286   

CWMBS 2003-33 ALT 2003-15T2

     33.18    3287   

CWMBS 2003-34_CHL 2003-34

     13.46    3293   

CWMBS 2003-55 ALT 2003-21T1

     99.38    3295   

CWMBS 2003-J11 ALT 2003-J1

     11.64    3300   

CWMBS 2003-J8_CHL 2003-J8

     10.04    3304   

Popular 2006-C

     35.04    3305   

Popular 2006-D

     34.84    3306   

Popular 2006-E

     37.68    3314   

RAAC 2004-SP3

     99.64    3324   

RALI 2002-QS6

     (75.56 )  3328   

RALI 2003-QS18

     (77.53 )  3330   

RALI 2003-QS6

     (6.16 )  3332   

RALI 2003-QS8

     (11.55 )  3333   

RALI 2004-QA3

     (46.76 )  3334   

RALI 2004-QS15

     (11.45 )  3335   

RALI 2004-QS5

     (34.54 )  3336   

RALI 2004-QS8

     69.90    3339   

RALI 2001-QS16

     (38.63 ) 



--------------------------------------------------------------------------------

3340   

RALI 2001-QS17

     67.70    3342   

RALI 2002-QS10

     86.07    3343   

RALI 2002-QS3

     15.76    3344   

RALI 2002-QS8

     (373.04 )  3347   

RALI 2003-QS2

     33.49    3349   

RALI 2004-QA4

     (57.88 )  3352   

RALI 2004-QS12

     (32.28 )  3353   

RALI 2004-QS14

     (24.52 )  3356   

RALI 2004-QS4

     (44.32 )  3360   

RALI 2005-QS12

     (48.64 )  3364   

RALI 2005-QS4

     48.00    3365   

RALI 2006-QS2

     12.23    3367   

RAMP 2001-RS3

     (20.29 )  3377   

RAMP 2004-SL2

     42.84    3378   

RAMP 2004-SL3

     77.12    3379   

RAMP 2004-SL4

     35.35    3399   

RFMSI 2005-S8

     51.25    3400   

RFMSI 2006-S10

     80.61    3453   

CPT 2004-EC1

     61.71    3458   

Equity One 1999-1

     (29.15 )  3459   

Equity One 2001-3

     (16.23 )  3460   

Equity One 2002-1

     (18.06 )  3464   

Equity One 2005-2

     68.18    3466   

Equity One 2005-3

     69.52    3494   

SASC 2004-13

     (34.34 )  3495   

SASC 2004-7

     66.72    3503   

UBS 2001-PB1

     (111.04 )  3504   

UBS 2001-PB2

     (58.78 )  3506   

Chase 2003-S13

     48.97    3797   

NMFT 2005-1

     19.67    3799   

NMFT 2005-3

     37.07    3802   

NMI 2006-2

     16.55    3803   

NMI 2006-3

     12.76    3804   

NMI 2006-4

     12.20   



--------------------------------------------------------------------------------

3845   

Saxon 99-3

     (48.88 )  3846   

Saxon 99-5

     (40.54 )  3847   

Saxon 00-1

     (28.57 )  3850   

Saxon 00-4

     (33.73 )  2005-RP3   

RAAC 2005-RP3

     0.55    2003-S20   

RFMSI 2003-S20

     48.05    2004-S2   

RFMSI 2004-S2

     43.56    HVMLT 2006-14   

HVMLT 2006-14

     —      HVMLT 2006-10   

HVMLT 2006-10

     —      MSLT 2007-1   

MSLT 2007-1

     —      HVMLT 2007-3   

HVMLT 2007-3

     —      2002-FLOW   

2002-FLOW

     69.14    HVMLT 2007-4   

HVMLT 2007-4

     —      HVMLT 2007-06   

HVMLT 2007-06

     —      MSLT 2007-2   

MSLT 2007-2

     —      WHOLE-LOAN   

COUNRTYWIDE/BANK OF AMERICA

     35.99    GPMF 2006-AR7   

GPMF 2006-AR7

     —      GPMF 2006-AR4   

GPMF 2006-AR4

     —      LXS 2006-GP4   

LXS 2006-GP4

     —      GPMF 2006-AR5   

GPMF 2006-AR5

     —      DBALT 2007-OA5   

DBALT 2007-OA5

     —      GPMF 2006-AR6   

GPMF 2006-AR6

     —      GPMF 2007-AR1   

GPMF 2007-AR1

     —      MSLT 2006-03   

MSLT 2006-03

     —      EVERBANKFHA   

EVERBANKFHA

     —      TCMLT 2006-1   

TCMLT 2006-1

     —      GPMF 2006-AR8   

GPMF 2006-AR8

     —      MSLT 2006-2   

MSLT 2006-2

     —      LXS 2006-GP3   

LXS 2006-GP3

     —      DBALT 2007-OA4   

DBALT 2007-OA4

     —      GPMF 2007-AR2   

GPMF 2007-AR2

     —      SASCO 2007-GEL2   

SASCO 2007-GEL2

     —      SASCO 2006-GEL3   

SASCO 2006-GEL3

     —      MARM 2006-OA2   

MARM 2006-OA2

     —     



--------------------------------------------------------------------------------

LXS 2006-GP2   

LXS 2006-GP2

     —      LXS 2006-GP1   

LXS 2006-GP1

     —      HVMLT 2005-11   

HVMLT 2005-11

     —      WHOLE-LOAN   

MANA 2007-OAR3

     57.64    WHOLE-LOAN   

MSLT 2005-03

     105.09    2003-7   

2003-7

     (1.71 )  LXS 2006-4N   

LXS 2006-4N

     —      LBHI SCRATCHDENT   

LBHI SCRATCHDENT

     —      DBALT 2007-OA3   

DBALT 2007-OA3

     —      BSALTA 2006-1   

BSALTA 2006-1

     66.31    SEQ 2007-2   

SEQ 2007-2

     77.02    SEQ 2007-4   

SEQ 2007-4

     72.19    DBALT 2007-RAMP1   

DBALT 2007-RAMP1

     27.50    MARM 2005-1   

MARM 2005-1

     71.79    HVMLT 2006-SB1   

HVMLT 2006-SB1

     —      DMSI 2004-5   

DMSI 2004-5

     45.53    DBALT 2003-2XS   

DBALT 2003-2XS

     44.32    MSLT 2005-01   

MSLT 2005-01

     77.16    BSALTA 2006-3   

BSALTA 2006-3

     59.14    WHOLE-LOAN   

AMALGAMATED BANK

     43.06    HVMLT 2005-15   

HVMLT 2005-15

     2.64    HVMLT 2007-07   

HVMLT 2007-07

     —      LUM 2006-4   

LUM 2006-4

     52.29    LXS 2006-12N   

LXS 2006-12N

     18.31    ARMT 2005-11   

ARMT 2005-11

     58.05    MLMI 2005-A6   

MLMI 2005-A6

     70.10    1-02 FHA/VA   

1-02 FHA/VA

     —      9-02 FHAVA   

9-02 FHAVA

     —      SEQ 2004-3   

SEQ 2004-3

     58.71    DMSI 2004-1   

DMSI 2004-1

     42.39    SEQ 2007-1   

SEQ 2007-1

     67.77    MSLT 2004-1   

MSLT 2004-1

     104.30    ENTITY 571   

ENTITY 571

     —      SUBFLOW 2005   

SUBFLOW 2005

     —     



--------------------------------------------------------------------------------

DBALT 2003-4XS   

DBALT 2003-4XS

     39.27    0103 FHAVA   

0103 FHAVA

     —      2007-E1   

2007-E1

     21.78    RAST 2005-A6CB   

RAST 2005-A6CB

     52.05    GSR 2006-AR1   

GSR 2006-AR1

     51.50    LUM 2006-3   

LUM 2006-3

     24.67    DMSI 2004-4   

DMSI 2004-4

     53.06    ARMT 2005-9   

ARMT 2005-9

     73.34    GSR 2007-AR1   

GSR 2007-AR1

     48.06    GSMPS 2006-RP2   

GSMPS 2006-RP2

     —      WHOLE-LOAN   

WASHINGTON MUTUAL MTG SEC CORP

     38.32    WHOLE-LOAN   

E*TRADE BANK

     (4.28 )  DBALT 2005-3   

DBALT 2005-3

     36.69    2004-WH6   

2004-WH6

     68.07    SEQ 2004-10   

SEQ 2004-10

     62.28    SEQ 2004-4   

SEQ 2004-4

     61.23    SEQ 2004-12   

SEQ 2004-12

     68.24    2006-WH17   

2006-WH17

     38.21    LXS 2006-10N   

LXS 2006-10N

     35.22    BAFC 2006-4   

BAFC 2006-4

     44.26    HALO 2007-AR1   

HALO 2007-AR1

     43.44    GSR 2006-4F   

GSR 2006-4F

     48.40    SARM 2007-3   

SARM 2007-3

     40.09    CSFB 2005-9   

CSFB 2005-9

     41.68    GSR 2006-AR2   

GSR 2006-AR2

     45.29    ICMB 2004-11   

ICMB 2004-11

     45.79    NCHELT 2004-A   

NCHELT 2004-A

     66.03    ICMB 2003-9F   

Impac CMB 2003-9F

     (24.26 )  ICMB 2004-10   

Impac CMB 2004-10

     65.02    ICMB 2004-4   

Impac CMB 2004-4

     50.24    ICMB 2004-5   

Impac CMB 2004-5

     54.53    ICMB 2004-7   

Impac CMB 2004-7

     71.62    ICMB 2004-8   

Impac CMB 2004-8

     69.10    ICMB 2004-9   

Impac CMB 2004-9

     53.19   



--------------------------------------------------------------------------------

ICMB 2005-1   

Impac CMB 2005-1

     70.65    ICMB 2005-2   

Impac CMB 2005-2

     64.96    ICMB 2005-4   

Impac CMB 2005-4

     65.79    ICMB 2005-8   

Impac CMB 2005-8

     67.98    ICMB 2007-A   

Impac CMB 2007-A

     51.81    ISAC 2002-2   

Impac SAC 2002-2

     41.09    ISAC 2002-3   

Impac SAC 2002-3

     94.89    ISAC 2003-1   

Impac SAC 2003-1

     48.90    ISAC 2003-3   

Impac SAC 2003-3

     46.65    ISAC 2004-1   

Impac SAC 2004-1

     42.38    ISAC 2004-2   

Impac SAC 2004-2

     46.94   



--------------------------------------------------------------------------------

SCHEDULE VI

AMORTIZATION PERCENTAGE

 

Month3   Percentage   1     100.00 %  2     98.80 %  3     97.60 %  4     96.40
%  5     95.30 %  6     94.10 %  7     93.00 %  8     91.90 %  9     90.80 %  10
    89.70 %  11     88.60 %  12     87.60 %  13     86.50 %  14     85.50 %  15
    84.50 %  16     83.50 %  17     82.50 %  18     81.60 %  19     80.60 %  20
    79.70 %  21     78.70 %  22     77.80 %  23     76.90 %  24     76.00 %  25
    75.10 %  26     74.30 %  27     73.40 %  28     72.60 %  29     71.70 %  30
    70.90 %  31     70.10 %  32     69.30 %  33     68.50 % 

 

3  Starting with July 2013.



--------------------------------------------------------------------------------

34     67.70 %  35     67.00 %  36     66.20 %  37     65.50 %  38     64.70 % 
39     64.00 %  40     63.30 %  41     62.60 %  42     61.90 %  43     61.20 % 
44     60.50 %  45     59.80 %  46     59.20 %  47     58.50 %  48     57.90 % 
49     57.20 %  50     56.60 %  51     56.00 %  52     55.40 %  53     54.80 % 
54     54.20 %  55     53.60 %  56     53.00 %  57     52.40 %  58     51.90 % 
59     51.30 %  60     50.70 %  61     50.20 %  62     49.70 %  63     49.10 % 
64     48.60 %  65     48.10 %  66     47.60 %  67     47.10 %  68     46.60 % 
69     46.10 %  70     45.60 %  71     45.10 %  72     44.60 % 